      Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 1 of 26

                          MARK GATTO - 05/23/2018                         ·

·1

·2· ·SUPREME COURT OF THE STATE OF NEW YORK

·3· ·COUNTY OF NEW YORK

·4· ·-----------------------------------------x

·5· ·ICON OCTAVIAN CENTER, LLC,

·6· · · · · · · · · · · · Plaintiff,

·7· · · · · · · · · · · · Index No.

·8· · · · · · · · · · · · 655154/2016

·9· · · · · · · · · v.

10· ·CENTER NAVIGATION, LTD, and GEDEN
· · ·HOLDINGS, LTD.,
11· · · · · · · · · · · · Defendant.

12· ·-----------------------------------------x

13·   · · · · · · · · 2:00 p.m.
· ·   · · · · · · · · May 23, 2018
14
· ·   · · · · · · · · 599 Lexington Avenue
15·   · · · · · · · · New York, New York

16

17· · · · · ·CONTINUED DEPOSITION of MARK GATTO, a

18· ·Witness in the above entitled matter, pursuant to

19· ·Notice, before Stephen J. Moore, a Registered

20· ·Professional Reporter, Certified Realtime Reporter

21· ·and Notary Public of the State of New York.

22

23

24

25


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com        YVer1f
       Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 2 of 26

                                        MARK GATTO - 05/23/2018                                  Pages 51..54
                                                 Page 51                                                    Page 53
·1· · · · · · · · · · · · MARK GATTO                       ·1·   · · · · · · · · · · · MARK GATTO
·2· ·A P P E A R A N C E S:                                ·2·   ·M A R K· · · G A T T O,· ·recalled as a witness,
·3                                                         ·3·   · · · · ·having been previously duly sworn by a
·4· · · · · ·JOHNSTON LAW FIRM, LLC                        ·4·   · · · · ·Notary Public, was further examined and
·5· · · · · · · · · Attorneys for Plaintiff                ·5·   · · · · ·testified as follows:
·6· · · · · · · · · 830 Third Avenue                       ·6
·7· · · · · · · · · New York, New York· 10022              ·7·   ·CONTINUED EXAMINATION BY
·8                                                         ·8·   ·MR. QUARTARO:
·9· · · · · ·BY:· · THOMAS JOHNSTON, ESQ.                  ·9
10· · · · · · · · · tjohnston@johnstonlawfirmllc.com       10·   · · · · ·Q· · · This is a continuing deposition
11                                                         11·   ·from the initial deposition we had on October
12· · · · · ·WATSON, FARLEY AND WILLIAMS LLP               12·   ·11 in the Icon Octavian Center, LLC v. Center
13· · · · · · · · · Attorneys for Defendant                13·   ·Navigation, Ltd. and Geden Holdings case.
14· · · · · · · · · 250 West 55th Street                   14·   · · · · · · · · I just wanted to kind of give
15· · · · · · · · · New York, New York· ·10019             15·   ·you a couple of reminders.· I know you heard
16                                                         16·   ·them the first time first.
17· · · · · ·BY:· · NEIL A. QUARTARO, ESQ.                 17·   · · · · · · · · I remind you you are under oath,
18· · · · · · · · · nquartaro@wfw.com                      18·   ·it's a formal record of the case, so it's a
19                                                         19·   ·formal proceeding, but of course we try to be a
20                                                         20·   ·little informal; it's not -- we are not in
21                                                         21·   ·court.
22                                                         22·   · · · · · · · · I just remind you to answer
23                                                         23·   ·verbally, because our court reporter can't
24                                                         24·   ·record head shakes.
25                                                         25·   · · · · · · · · If you need a break or anything

                                                 Page 52                                                    Page 54
·1· · · · · · · · · · · · MARK GATTO                       ·1·   · · · · · · · · · · · MARK GATTO
·2                                                         ·2·   ·like that, of course just ask, bathroom break
·3· · · · · · · · · · E X H I B I T S                      ·3·   ·or whatever.
·4                                                         ·4·   · · · · · · · · If any of the questions I ask
·5· ·GATTO· · · · · · · · · · · · ·PAGE/LINE               ·5·   ·are unclear, just ask for a clarification.· The
·6                                                         ·6·   ·idea is not to trip you up in any way, it's to
·7· ·9· · ·Defendants' second request for· · · ·55· ·8     ·7·   ·create an accurate factual record of the case.
·8· · · · ·discovery and inspection                        ·8·   · · · · · · · · And if any of my questions seem
·9· ·10· · Document regarding Icon· · · · · · · 59· 17     ·9·   ·to reach the substance of any conversation
10· · · · ·Shamrock, LLC                                   10·   ·you've had with your attorney, speak up,
11· ·11· · Memorandum of Agreement· · · · · · · 65· ·5     11·   ·because none of my questions are intended to
12· ·12· · May 20, 2014 letter from· · · · · · ·68· ·3     12·   ·reach that, okay, so that's privileged.
13· · · · ·Johnston                                        13·   · · · · · · · · Now, to the extent that we have,
14· ·13· · Facility agreement· · · · · · · · · ·73· 10     14·   ·I have a couple of documents I'm going to ask
15· ·14· · Letter dated May 23, 2011· · · · · · 87· 11     15·   ·you some questions about, to the extent that
16· ·15· · E-mail· · · · · · · · · · · · · · · ·92· ·4     16·   ·there are subsequently produced documents, if
17· ·16· · Amended Complaint· · · · · · · · · · 95· 19     17·   ·we think they are relevant and matter, we will
18                                                         18·   ·reserve the right to recall you to ask
19                                                         19·   ·questions about that.
20                                                         20·   · · · · · · · · I hope that's not the case, but
21                                                         21·   ·I want to reserve that.
22                                                         22·   · · · · · · · · And I always ask this and mean
23                                                         23·   ·no offense, but I take it you are not on any
24                                                         24·   ·medications or anything that might affect your
25                                                         25·   ·testimony today?


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                   YVer1f
         Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 3 of 26

                                      MARK GATTO - 05/23/2018                                    Pages 55..58
                                                 Page 55                                                    Page 57
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · ·A· · · No.                                  ·2·   · · · · · · · · So when I refer to vessel today,
·3·   · · · · ·Q· · · Good, thank you.                     ·3·   ·that's the vessel that I am referring to.
·4·   · · · · · · · · MR. QUARTARO:· Before we get         ·4·   · · · · · · · · I am just going to pick up from
·5·   · · · · ·started, maybe you can just mark that as    ·5·   ·your last deposition, but if there is any
·6·   · · · · ·Gatto 9.                                    ·6·   ·background or something that my question seems
·7·   · · · · · · · · (The above described document was    ·7·   ·unclear, again, please speak up.
·8·   · · · · ·marked Gatto Exhibit 9 for identification   ·8·   · · · · · · · · So, at some point in 2016 the
·9·   · · · · ·as of this date.)                           ·9·   ·Defendant, Center Navigation, redelivered the
10·   · · · · · · · · MR. QUARTARO:· Thank you.            10·   ·vessel to Icon Octavian, is that right?
11·   · · · · ·Q· · · I have handed you as Exhibit 9       11·   · · · · ·A· · · Sounds about right.
12·   ·the Defendants' second request for discovery        12·   · · · · ·Q· · · What did the Plaintiff do with
13·   ·and inspection.                                     13·   ·the vessel when it was redelivered?
14·   · · · · · · · · And in particular, I direct you      14·   · · · · ·A· · · I assume we rechartered it.
15·   ·to the second to last page of that, which lists     15·   · · · · ·Q· · · Do you know what you guys did
16·   ·some documents that we were seeking.                16·   ·with it, or no?
17·   · · · · · · · · Are you familiar with this, have     17·   · · · · ·A· · · It's been rechartered since the
18·   ·you seen this before?                               18·   ·return, yes.
19·   · · · · ·A· · · Looks like a standard request        19·   · · · · ·Q· · · Did that involve putting the
20·   ·for documents.· I can't say specifically I've       20·   ·vessel into a shipping pool of some kind?
21·   ·seen it.                                            21·   · · · · ·A· · · I believe so, yes.
22·   · · · · ·Q· · · You see the series of requests       22·   · · · · ·Q· · · And is that the Stena pool?
23·   ·there.· Do those look familiar?                     23·   · · · · ·A· · · It is the Stena pool.
24·   · · · · ·A· · · In terms of what?· That I typed      24·   · · · · ·Q· · · So, when the vessel was returned
25·   ·this up and wrote them?                             25·   ·to Icon Octavian she was put to work?

                                                 Page 56                                                    Page 58
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · ·Q· · · No, I prepared it.                   ·2·   · · · · ·A· · · At some point, yes.
·3·   · · · · · · · · I'm just asking if you've seen       ·3·   · · · · ·Q· · · Did Icon Octavian receive any
·4·   ·it and had an opportunity to -- well, if you've     ·4·   ·charter hire from that work?
·5·   ·seen it.· That seems unclear.                       ·5·   · · · · ·A· · · I'm not sure what we received.
·6·   · · · · · · · · So what I would ask, then, is if     ·6·   · · · · ·Q· · · Would there be documents that
·7·   ·you have had an opportunity to check your files     ·7·   ·show any income that would have been received?
·8·   ·for the documents that are listed?                  ·8·   · · · · ·A· · · If there was income received,
·9·   · · · · ·A· · · I'm sure my attorney has             ·9·   ·there would be documents, I believe.
10·   ·requested from somebody at my company, and they     10·   · · · · ·Q· · · Do you know if the Stena pool
11·   ·have done their best to provide them if they        11·   ·provided a monthly statement of earnings by the
12·   ·are available.                                      12·   ·vessel?
13·   · · · · ·Q· · · Right.· But I'm asking if you're     13·   · · · · ·A· · · I believe they should have. I
14·   ·familiar with them?                                 14·   ·don't know personally, I didn't look at them.
15·   · · · · ·A· · · I don't remember.· I see a bunch     15·   · · · · ·Q· · · So you haven't seen anything?
16·   ·of documents all the time.· This is nothing         16·   · · · · ·A· · · Un-hunh.
17·   ·that I worry about.                                 17·   · · · · ·Q· · · Is there somebody at Icon
18·   · · · · ·Q· · · So you don't recall, all right.      18·   ·Octavian that would have seen those documents
19·   · · · · · · · · All right, we are here to talk       19·   ·other than you?
20·   ·about the Amended Complaint filed in this case,     20·   · · · · ·A· · · Sure.
21·   ·and before I get to the substance of that, I        21·   · · · · ·Q· · · And who would that be?
22·   ·would like to ask you some questions about the      22·   · · · · ·A· · · It could be a number of people,
23·   ·vessel that's at the center of this litigation,     23·   ·could be our chief accounting officer, it could
24·   ·it's ex-CENTER, formerly known as CENTER,           24·   ·have been the individual deal person handling
25·   ·currently named SHAMROCK.                           25·   ·these types of transactions at our firm, could


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                   YVer1f
         Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 4 of 26

                                      MARK GATTO - 05/23/2018                                     Pages 59..62
                                                 Page 59                                                     Page 61
·1·   · · · · · · · · · · · MARK GATTO                      ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·have been our accounts receivables department.       ·2·   · · · · ·Q· · · Employees?
·3·   · · · · · · · · I don't know specifically who         ·3·   · · · · ·A· · · I don't know.
·4·   ·was handling it.                                     ·4·   · · · · ·Q· · · Do you know where it keeps its
·5·   · · · · ·Q· · · Okay.                                 ·5·   ·records?
·6·   · · · · · · · · Now, you previously testified, I      ·6·   · · · · ·A· · · I'm not personally aware.
·7·   ·believe, that Icon Octavian sold the vessel at       ·7·   · · · · ·Q· · · Do you know who owns Icon
·8·   ·some point.                                          ·8·   ·Shamrock, LLC?
·9·   · · · · · · · · Do you recall that?                   ·9·   · · · · ·A· · · It would be either one of our
10·   · · · · ·A· · · I don't recall that, no.              10·   ·funds or a number of our funds.· I don't
11·   · · · · ·Q· · · Are you familiar with the             11·   ·remember specifically if it's just one of our
12·   ·company called Icon Shamrock, LLC?                   12·   ·funds or a combination, because we sometimes do
13·   · · · · ·A· · · Sounds familiar.                      13·   ·joint ventures.
14·   · · · · · · · · MR. QUARTARO:· Let's mark this        14·   · · · · ·Q· · · Are you familiar with an entity
15·   · · · · ·Gatto 10.                                    15·   ·called Icon Shamrock Holdings?
16·   · · · · · · · · (The above described document was     16·   · · · · ·A· · · Icon Shamrock Holdings, sure.
17·   · · · · ·marked Gatto Exhibit 10 for identification   17·   · · · · ·Q· · · What are they?· What's Icon
18·   · · · · ·as of this date.)                            18·   ·Shamrock Holdings?
19·   · · · · ·A· · · Okay.                                 19·   · · · · ·A· · · I assume it's a holding company
20·   · · · · ·Q· · · Are you familiar with that            20·   ·for the ultimate owners of Icon Shamrock, but I
21·   ·document?                                            21·   ·don't know for sure.
22·   · · · · ·A· · · No.                                   22·   · · · · ·Q· · · Are you an officer of Icon
23·   · · · · ·Q· · · You'll note that it, among other      23·   ·Shamrock?
24·   ·things, identifies an entity known as Icon           24·   · · · · ·A· · · I could be.· I'm an officer for
25·   ·Shamrock, LLC as the registered owner?               25·   ·a lot of entities.

                                                 Page 60                                                     Page 62
·1·   · · · · · · · · · · · MARK GATTO                      ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · ·A· · · Okay, I see that.                     ·2·   · · · · ·Q· · · Are you a director for Icon
·3·   · · · · ·Q· · · Do you see that?                      ·3·   ·Shamrock?
·4·   · · · · ·A· · · Um-hum.                               ·4·   · · · · ·A· · · Do you know?
·5·   · · · · ·Q· · · Do you know if Icon Octavian          ·5·   · · · · ·Q· · · I don't know, I don't know.
·6·   ·sold the vessel to Icon Shamrock, LLC?               ·6·   · · · · ·A· · · You have the documents, don't
·7·   · · · · ·A· · · I don't know what the                 ·7·   ·you?
·8·   ·transaction was, but we set up a new LLC for         ·8·   · · · · ·Q· · · I don't have any documents from
·9·   ·the vessel, it appears.                              ·9·   ·Icon Shamrock, no.
10·   · · · · ·Q· · · Okay.                                 10·   · · · · ·A· · · It's possible, but I don't know
11·   · · · · · · · · Do you know if that LLC owns any      11·   ·exactly if I am or I am not.
12·   ·other assets?                                        12·   · · · · ·Q· · · And do you know -- do you know
13·   · · · · ·A· · · None that I'm aware of.               13·   ·who owns Icon Shamrock Holdings?
14·   · · · · ·Q· · · Would that LLC be what is known       14·   · · · · ·A· · · I just said it could be one or
15·   ·in the industry as a special purpose company or      15·   ·more than one of our funds.· I'm not sure
16·   ·a special purpose entity?                            16·   ·exactly which one it is.
17·   · · · · ·A· · · Sure.                                 17·   · · · · ·Q· · · Okay.
18·   · · · · ·Q· · · Do you know where Icon Shamrock       18·   · · · · · · · · I asked earlier if Icon
19·   ·is organized, what jurisdiction they are             19·   ·Shamrock, LLC was a special purpose company,
20·   ·organized under?                                     20·   ·also known as a special purpose entity or
21·   · · · · ·A· · · The LLC, I do not know where          21·   ·vehicle.
22·   ·it's organized.                                      22·   · · · · · · · · Do you have an understanding as
23·   · · · · ·Q· · · Do you know where it has              23·   ·to what that means, special purpose company,
24·   ·offices?                                             24·   ·entity or vehicle?
25·   · · · · ·A· · · I don't know personally, no.          25·   · · · · ·A· · · I believe so.


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                    YVer1f
         Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 5 of 26

                                      MARK GATTO - 05/23/2018                                    Pages 63..66
                                                 Page 63                                                    Page 65
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · ·Q· · · And what's your understanding of     ·2·   · · · · · · · · MR. QUARTARO:· Mark this as Gatto
·3·   ·that?                                               ·3·   · · · · ·11.
·4·   · · · · ·A· · · It's an entity set up to do only     ·4·   · · · · · · · · (The above described document was
·5·   ·one activity.                                       ·5·   · · · · ·marked Gatto Exhibit 11 for identification
·6·   · · · · ·Q· · · And would an example of that         ·6·   · · · · ·as of this date.)
·7·   ·activity be hold an asset?                          ·7·   · · · · ·Q· · · Are you familiar with that
·8·   · · · · ·A· · · In this case it is, yes.             ·8·   ·document?
·9·   · · · · ·Q· · · So Icon Shamrock, your               ·9·   · · · · ·A· · · Not specifically.
10·   ·understanding is that it is a special purpose       10·   · · · · ·Q· · · Okay.· This was produced by your
11·   ·entity?                                             11·   ·counsel bearing Bates numbers IO 0768 through
12·   · · · · ·A· · · There is no other activity of        12·   ·IO 0776.
13·   ·that entity, so I guess it would qualify.           13·   · · · · · · · · And it's captioned Memorandum of
14·   · · · · ·Q· · · Thank you.                           14·   ·Agreement, and it appears to provide for the
15·   · · · · · · · · Why are special purpose entities     15·   ·sale of the vessel CENTER.
16·   ·used in transactions like this?· Is there a         16·   · · · · · · · · Do you see name of vessel at
17·   ·reason for it?                                      17·   ·line 4 on page 1?
18·   · · · · ·A· · · I can't speak to why others use      18·   · · · · ·A· · · Yes, yes.
19·   ·it, but I think in this case we are a finance       19·   · · · · ·Q· · · If you turn to the very second
20·   ·owner, and because we are a finance owner, and      20·   ·to last page, you will see a signature on
21·   ·our assets are not commingled, they are owned       21·   ·behalf of sellers, second to last.
22·   ·by different entities and so forth, we would        22·   · · · · · · · · Also -- yes, that's it.
23·   ·set up a special purpose entity.                    23·   · · · · ·A· · · Okay.
24·   · · · · ·Q· · · Okay.                                24·   · · · · ·Q· · · Richard Webb, attorney in fact.
25·   · · · · · · · · Do you know if it's common in        25·   ·Do you know who Mr. Webb is?

                                                 Page 64                                                    Page 66
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·the shipping industry to use SPEs to hold           ·2·   · · · · ·A· · · No, I do not.
·3·   ·assets?                                             ·3·   · · · · ·Q· · · Looking at paragraph 1 of Gatto
·4·   · · · · ·A· · · I'm not -- I'm not aware what        ·4·   ·11, it provides a purchase price of $48
·5·   ·other people do.                                    ·5·   ·million, do you see that there, that's at line
·6·   · · · · ·Q· · · Any other industry that you are      ·6·   ·29?
·7·   ·familiar with?                                      ·7·   · · · · ·A· · · Yes.
·8·   · · · · · · · · MR. QUARTARO:· Let me rephrase       ·8·   · · · · ·Q· · · Does that reflect the purchase
·9·   · · · · ·that question.                              ·9·   ·price or, I'm sorry, from Icon Octavian
10·   · · · · ·Q· · · Are you familiar with any other      10·   ·CENTER's point of view, the sale price of the
11·   ·industries that use special purpose entities to     11·   ·vessel to the buyer?
12·   ·hold assets?                                        12·   · · · · ·A· · · It's what the document says.
13·   · · · · ·A· · · I can't say.· I don't work in        13·   · · · · ·Q· · · Do you have reason to believe
14·   ·any other industries, so I don't know what          14·   ·that the sale price is anything other than
15·   ·other people do.                                    15·   ·what's provided here?
16·   · · · · · · · · I don't know if operating            16·   · · · · ·A· · · Not at this time.
17·   ·companies use them.· I think finance companies,     17·   · · · · ·Q· · · I would like you to look at
18·   ·lenders, use them, but I'm not aware of how         18·   ·paragraph 14, which is back on that second to
19·   ·other people utilize special purpose entities.      19·   ·last page.
20·   · · · · ·Q· · · Okay.                                20·   · · · · ·A· · · The new 14?
21·   · · · · · · · · When the vessel was sold by          21·   · · · · ·Q· · · Yes.· Notices?
22·   ·Icon -- Icon Octavian, that transaction was         22·   · · · · ·A· · · Yes.
23·   ·documented, is that correct?                        23·   · · · · ·Q· · · And you will see the contact
24·   · · · · ·A· · · I assume so.                         24·   ·details for recipients of notices for buyers
25·   · · · · ·Q· · · All right.                           25·   ·are CO Icon Capital.


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                    YVer1f
         Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 6 of 26

                                      MARK GATTO - 05/23/2018                                     Pages 67..70
                                                 Page 67                                                     Page 69
·1·   · · · · · · · · · · · MARK GATTO                      ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · · · · · Do you see that at line 398?          ·2·   ·CENTER was marketed for sale by Icon Octavian
·3·   · · · · ·A· · · Yes.                                  ·3·   ·LLC?
·4·   · · · · ·Q· · · And then for the sellers the          ·4·   · · · · ·A· · · It was marketed for sale?
·5·   ·same address at line 399?                            ·5·   · · · · ·Q· · · Yes.
·6·   · · · · ·A· · · Yes.                                  ·6·   · · · · ·A· · · I don't believe so.
·7·   · · · · ·Q· · · You see that so the seller and        ·7·   · · · · ·Q· · · Okay.
·8·   ·the buyer functionally have the same address,        ·8·   · · · · · · · · How, then, did the Plaintiff
·9·   ·is that correct?                                     ·9·   ·decide -- I'm sorry, how then did the Plaintiff
10·   · · · · ·A· · · Yes.                                  10·   ·determine that the purchase price on the last
11·   · · · · ·Q· · · And that's your offices, is that      11·   ·Exhibit, 11, was a reasonable price?
12·   ·right?                                               12·   · · · · ·A· · · I don't specifically know.
13·   · · · · ·A· · · Yes.                                  13·   · · · · ·Q· · · Who at Icon Octavian would know?
14·   · · · · ·Q· · · Do you know how the purchase          14·   · · · · ·A· · · It would be someone who was
15·   ·price identified on paragraph 1 of this exhibit      15·   ·managing the vessels at that time for us.
16·   ·was arrived at?                                      16·   · · · · ·Q· · · Who was managing the vessel in
17·   · · · · ·A· · · No.                                   17·   ·the first half of 2016?
18·   · · · · ·Q· · · Okay, did Icon Octavian assign        18·   · · · · ·A· · · First half of 2016, I don't
19·   ·or otherwise transfer the entry of the vessel        19·   ·know, I can't -- I can't say for sure.· There
20·   ·when it was in the Stena pool to the buyer Icon      20·   ·were many people that we had or have that
21·   ·Shamrock, LLC?                                       21·   ·handle shipping transactions, so I don't know
22·   · · · · ·A· · · I don't recall how the                22·   ·off the top of my head.
23·   ·transaction was facilitated.                         23·   · · · · ·Q· · · Other than -- we will come to
24·   · · · · · · · · MR. QUARTARO:· 12.                    24·   ·that in a minute.
25                                                          25·   · · · · · · · · So, sitting here today, you

                                                 Page 68                                                     Page 70
·1·   · · · · · · · · · · · MARK GATTO                      ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · · · · · (The above described document was     ·2·   ·don't know how the Plaintiff determined the
·3·   · · · · ·marked Gatto Exhibit 12 for identification   ·3·   ·sale price on the MOA?
·4·   · · · · ·as of this date.)                            ·4·   · · · · ·A· · · No.
·5·   · · · · ·Q· · · Okay, I have handed you as Gatto      ·5·   · · · · ·Q· · · And you can't identify anybody
·6·   ·12 a May 14, 2014 letter from your counsel,          ·6·   ·at your company who would know?
·7·   ·Mr. Johnston and this responds to the document       ·7·   · · · · ·A· · · I can name a number of people,
·8·   ·that I provided as Exhibit 9 which was our           ·8·   ·but I'm not specifically -- I don't know
·9·   ·second request for discovery and inspection of       ·9·   ·specifically who handled this transaction.
10·   ·documents.                                           10·   · · · · ·Q· · · Okay, how many people are we
11·   · · · · · · · · Referring to request number 5         11·   ·talking about in this universe that might have
12·   ·which goes from the first page to the second         12·   ·handled this transaction?
13·   ·page, the response is that Icon -- the response      13·   · · · · ·A· · · Half a dozen.
14·   ·to our request for documents related to              14·   · · · · ·Q· · · All right.
15·   ·marketing of the vessel for sale, is that Icon       15·   · · · · · · · · We will get back to that, I
16·   ·did not market the vessel for sale and has no        16·   ·guess.
17·   ·documents responsive to this request.                17·   · · · · · · · · Now, when the vessel was sold by
18·   · · · · · · · · Is that also your understanding?      18·   ·the Plaintiff, there was an existing loan
19·   · · · · ·A· · · That's how we responded, and          19·   ·facility, is that correct?
20·   ·yes.                                                 20·   · · · · ·A· · · I don't remember.· You have the
21·   · · · · ·Q· · · But I'm asking if that's your         21·   ·documents, you just said there is an existing
22·   ·understanding?                                       22·   ·loan facility so you probably know better than
23·   · · · · ·A· · · I didn't write the request, no        23·   ·I do.
24·   ·one asked me, I don't know.                          24·   · · · · ·Q· · · Right, but, Mr. Gatto, you
25·   · · · · ·Q· · · So, you don't know if the vessel      25·   ·signed a Verified Complaint seeking $19 million


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                    YVer1f
         Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 7 of 26

                                      MARK GATTO - 05/23/2018                                    Pages 71..74
                                                 Page 71                                                    Page 73
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·in damages from my client.                          ·2·   ·it sold the vessel?
·3·   · · · · ·A· · · Come on Neil, they owe us money.     ·3·   · · · · ·A· · · Not at this time, no.
·4·   ·This is all bullshit the stuff you are asking       ·4·   · · · · ·Q· · · And do you know if the sale of
·5·   ·me.                                                 ·5·   ·the vessel included the refinancing of that
·6·   · · · · · · · · This is bullshit.                    ·6·   ·existing facility?
·7·   · · · · · · · · Who cares if I sold the vessel?      ·7·   · · · · ·A· · · I don't recall at this time.
·8·   ·They owe me at contract, they owe me charter.       ·8·   · · · · · · · · MR. QUARTARO:· Next in line, 13.
·9·   ·I mean come on, this is a waste of my fucking       ·9·   · · · · · · · · (The above described document was
10·   ·time, these stupid questions; did we sell the       10·   · · · · ·marked Gatto Exhibit 13 for identification
11·   ·vessel.                                             11·   · · · · ·as of this date.)
12·   · · · · · · · · MR. QUARTARO:· Do you want to        12·   · · · · ·Q· · · I ask you to take a minute to
13·   · · · · ·have a word with your client?               13·   ·familiarize yourself with that?
14·   · · · · · · · · MR. JOHNSTON:· No.                   14·   · · · · ·A· · · Come on, just ask the questions,
15·   · · · · ·A· · · I'm a big boy, he doesn't need       15·   ·am I going to familiarize myself with a 100,
16·   ·to talk to me.                                      16·   ·page 200 page agreement?
17·   · · · · ·Q· · · I will continue asking my            17·   · · · · · · · · What kind of question is that?
18·   ·questions.                                          18·   · · · · ·Q· · · Okay.
19·   · · · · ·A· · · I run a company with 100             19·   · · · · ·A· · · Everybody --
20·   ·employees.· You think I worry about this every      20·   · · · · ·Q· · · Let me find the signature page
21·   ·single minute of my day?                            21·   ·here.
22·   · · · · · · · · I mean come on, you have the         22·   · · · · · · · · All right, I would ask you to
23·   ·documents.                                          23·   ·turn to the document numbered IO 0918?
24·   · · · · · · · · There was a loan, there was a        24·   · · · · ·A· · · Okay.
25·   ·loan.                                               25·   · · · · ·Q· · · Signature at the upper left hand

                                                 Page 72                                                    Page 74
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · ·Q· · · Okay.                                ·2·   ·page, is that your signature?
·3·   · · · · · · · · All right, so --                     ·3·   · · · · ·A· · · Yes, it is.
·4·   · · · · · · · · MR. JOHNSTON:· I will note the       ·4·   · · · · ·Q· · · So you executed this loan
·5·   · · · · ·Verified Complaint doesn't address the      ·5·   ·agreement?
·6·   · · · · ·sale of the vessels, so I object to the     ·6·   · · · · ·A· · · Yes.
·7·   · · · · ·form of the question.                       ·7·   · · · · ·Q· · · You can see on the face of the
·8·   · · · · · · · · MR. QUARTARO:· What's the            ·8·   ·agreement at the top it says U.S. $26 million.
·9·   · · · · ·objection to the form?                      ·9·   · · · · · · · · Does that refresh, or is that
10·   · · · · · · · · MR. JOHNSTON:· You interjected       10·   ·how much this loan facility was for?
11·   · · · · ·the fact that he signed the Verified        11·   · · · · ·A· · · At the time of signature, yes.
12·   · · · · ·Complaint, but the question was not         12·   · · · · ·Q· · · Do you know if that entire
13·   · · · · ·relevant to the contents of the Verified    13·   ·amount was drawn down?
14·   · · · · ·Complaint, or at least --                   14·   · · · · ·A· · · I believe so.
15·   · · · · · · · · MR. QUARTARO:· He cut me off.        15·   · · · · ·Q· · · So the sale of the vessel had a
16·   · · · · · · · · MR. JOHNSTON:· It didn't touch on    16·   ·debt component of $26 million, is that your
17·   · · · · ·the allegations in the Verified             17·   ·understanding?
18·   · · · · ·Complaint.                                  18·   · · · · ·A· · · Repeat the question?
19·   · · · · · · · · MR. QUARTARO:· Okay, objection is    19·   · · · · ·Q· · · The sale of the vessel had a
20·   · · · · ·noted.                                      20·   ·debt component of $26 million, is that your
21·   · · · · ·Q· · · All right, so you're not sure        21·   ·understanding?
22·   ·about the existing loan facility, that's what       22·   · · · · ·A· · · I would assume that there was
23·   ·we are hearing, okay.                               23·   ·debt remaining on the vessel.
24·   · · · · · · · · So then I take it you don't know     24·   · · · · ·Q· · · Was that amount credited to the
25·   ·what amount Icon owed under that facility when      25·   ·sale price in that memorandum of agreement that


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                    YVer1f
         Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 8 of 26

                                      MARK GATTO - 05/23/2018                                    Pages 75..78
                                                 Page 75                                                    Page 77
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·we looked at?                                       ·2·   ·would have received any documentation that
·3·   · · · · ·A· · · I'm not sure if it says in the       ·3·   ·reflected how that was treated?
·4·   ·agreement.                                          ·4·   · · · · ·A· · · I assume so.
·5·   · · · · · · · · You say it was credited, I don't     ·5·   · · · · ·Q· · · Looking at I think the next
·6·   ·understand what you mean.                           ·6·   ·page, two pages, page 12, there is a defined
·7·   · · · · ·Q· · · Well, this appears to refinance      ·7·   ·term Fund Fourteen?
·8·   ·the existing loan facility on CENTER, is that       ·8·   · · · · ·A· · · Okay.
·9·   ·your understanding of what this loan does?          ·9·   · · · · ·Q· · · And it says, "Fund Fourteen
10·   · · · · · · · · I will just note the very last       10·   ·means Icon equipment and corporate
11·   ·line in case that refreshes your recollection?      11·   ·infrastructure Fund Fourteen L.P."
12·   · · · · ·A· · · It says relating to the              12·   · · · · · · · · What do you know about that
13·   ·refinancing.                                        13·   ·entity?
14·   · · · · ·Q· · · So that's $26 million, the           14·   · · · · ·A· · · It's a fund that we manage.
15·   ·vessel sold for $48 million, there was $22          15·   · · · · ·Q· · · Do you know what its involvement
16·   ·million balance, right?                             16·   ·in this loan facility was?
17·   · · · · ·A· · · Okay.                                17·   · · · · ·A· · · Probably no involvement other
18·   · · · · ·Q· · · So, how was the -- how was the       18·   ·than it's the ultimate owner of the LLC of the
19·   ·$22 million balance paid?                           19·   ·borrower.
20·   · · · · ·A· · · I don't know.                        20·   · · · · ·Q· · · So that Fund Fourteen is the
21·   · · · · ·Q· · · Okay, if you look at page 10 of      21·   ·ultimate beneficial owner of the borrower which
22·   ·this agreement, there was a defined term,           22·   ·in this case is Icon Shamrock, which appears to
23·   ·existing indebtedness?                              23·   ·be wholly owned by Icon Shamrock Holdings?
24·   · · · · ·A· · · Okay.                                24·   · · · · ·A· · · I don't recall the corporate
25·   · · · · ·Q· · · And that references a term loan      25·   ·structure of the transaction.

                                                 Page 76                                                    Page 78
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·facility of up to $44 million.                      ·2·   · · · · · · · · But it sounds reasonable to me.
·3·   · · · · · · · · That appears -- do you see that      ·3·   · · · · ·Q· · · And I don't know what it is,
·4·   ·language there?                                     ·4·   ·that's why I am asking, I don't know what this
·5·   · · · · ·A· · · I see that language.                 ·5·   ·entity is.
·6·   · · · · ·Q· · · Do you know if that was the          ·6·   · · · · · · · · Page 140 of the same loan
·7·   ·amount that was outstanding on the existing         ·7·   ·agreement, Schedule 1?
·8·   ·facility that this refinancing agreement            ·8·   · · · · ·A· · · 140?
·9·   ·repaid?                                             ·9·   · · · · ·Q· · · Yes.
10·   · · · · ·A· · · From the language I'm reading it     10·   · · · · ·A· · · Okay.
11·   ·appears that that -- it was.                        11·   · · · · · · · · MR. JOHNSTON:· Is that signature
12·   · · · · ·Q· · · Do you know if this $26 million,     12·   · · · · ·pages?
13·   ·this refinancing facility paid down the entire      13·   · · · · · · · · MR. QUARTARO:· No, no.
14·   ·$44 million?                                        14·   · · · · · · · · MR. JOHNSTON:· I don't see a page
15·   · · · · ·A· · · I do not.                            15·   · · · · ·140.
16·   · · · · ·Q· · · So, do you know if any debt was      16·   · · · · · · · · THE WITNESS:· There is a
17·   ·forgiven by the lenders as part of this             17·   · · · · ·signature page in between.
18·   ·refinancing agreement?                              18·   · · · · · · · · MR. JOHNSTON:· I've got it.
19·   · · · · ·A· · · I don't recall.                      19·   · · · · ·Q· · · So this Schedule 1 lists the
20·   · · · · ·Q· · · So, whatever the difference          20·   ·obligors under this facility, Icon Shamrock,
21·   ·between the refinancing amount and the balance      21·   ·LLC and Icon Shamrock Holdings LLC, is that
22·   ·on the original loan was, you don't know how        22·   ·right?
23·   ·that was treated?                                   23·   · · · · ·A· · · Yes.
24·   · · · · ·A· · · I do not.                            24·   · · · · ·Q· · · And the address for
25·   · · · · ·Q· · · Do you know if Icon Octavian         25·   ·communication for both of those entities is


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                   YVer1f
         Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 9 of 26

                                      MARK GATTO - 05/23/2018                                    Pages 79..82
                                                 Page 79                                                    Page 81
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·Icon Capital at 3 Park Avenue?                      ·2·   · · · · ·A· · · You have to be more specific
·3·   · · · · ·A· · · Yes.                                 ·3·   ·because we are talking -- you are mentioning
·4·   · · · · ·Q· · · And this indicates that they are     ·4·   ·funds and there are two different -- those are
·5·   ·both Marshall Islands organizations, do you         ·5·   ·two different things, I don't know what you are
·6·   ·understand that that's correct?                     ·6·   ·referring to.
·7·   · · · · ·A· · · That's what the document says.       ·7·   · · · · ·Q· · · Okay, was the parent company of
·8·   · · · · ·Q· · · Other than the document, though,     ·8·   ·Icon Octavian, the Plaintiff in this case, a
·9·   ·do you understand that's correct?                   ·9·   ·company called Icon Investments or Icon
10·   · · · · ·A· · · Seems reasonable that it would       10·   ·investment group?
11·   ·be organized there.                                 11·   · · · · ·A· · · No.
12·   · · · · ·Q· · · And is Icon Shamrock Holdings        12·   · · · · ·Q· · · What was the parent company of
13·   ·present as the parent of Icon Shamrock, is that     13·   ·Icon Octavian?
14·   ·why they are in this financing or refinancing?      14·   · · · · ·A· · · The parent company of Icon
15·   · · · · ·A· · · I don't know specifically, but       15·   ·Octavian would have been a fund that owned --
16·   ·sounds reasonable.                                  16·   ·that was the ultimate owner of that entity.
17·   · · · · ·Q· · · Do you know, was Icon Shamrock       17·   · · · · ·Q· · · Okay that would be some sort of
18·   ·Holdings a guarantor of this loan agreement?        18·   ·investment fund?
19·   · · · · ·A· · · I'm not aware.                       19·   · · · · ·A· · · Yes.
20·   · · · · ·Q· · · Do you know if Icon Shamrock         20·   · · · · ·Q· · · And that would have been managed
21·   ·owns anything other than membership interests       21·   ·by another Icon entity?
22·   ·in Icon -- sorry, let me start that again.          22·   · · · · ·A· · · Yes.
23·   · · · · · · · · Do you know if Icon Shamrock         23·   · · · · ·Q· · · So, Icon -- and so Icon manages
24·   ·Holdings owns anything other than the               24·   ·investment funds that, among other things, that
25·   ·membership interest in Icon Shamrock?               25·   ·are set up by Icon Investments or the Icon

                                                 Page 80                                                    Page 82
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · ·A· · · I don't believe it does.             ·2·   ·investment group, is that kind of the
·3·   · · · · ·Q· · · The document I gave you earlier      ·3·   ·structure?
·4·   ·that I think we marked as Gatto 10 shows a          ·4·   · · · · ·A· · · Yes.
·5·   ·mortgage for $26 million on the vessel.             ·5·   · · · · ·Q· · · Do you know if any entity owned
·6·   · · · · · · · · It's the Marshall Islands CLE,       ·6·   ·by Icon Investments currently holds any equity
·7·   ·right there.                                        ·7·   ·in the vessel?
·8·   · · · · ·A· · · Okay.                                ·8·   · · · · ·A· · · We have a 1 percent interest in
·9·   · · · · ·Q· · · Do you know if that's the only       ·9·   ·all of our equipment funds, so indirectly I
10·   ·indebtedness on this vessel or if there is          10·   ·guess we do.
11·   ·other indebtedness?                                 11·   · · · · ·Q· · · Other than that 1 percent?
12·   · · · · ·A· · · At what time?                        12·   · · · · ·A· · · No.
13·   · · · · ·Q· · · Now, currently?                      13·   · · · · ·Q· · · Okay.
14·   · · · · ·A· · · Now I'm not aware what               14·   · · · · · · · · So, no Icon entity currently has
15·   ·indebtedness on that vessel is.                     15·   ·equity in Shamrock?
16·   · · · · ·Q· · · Now, I think at your initial         16·   · · · · ·A· · · Correct.
17·   ·deposition you testified that Icon Investments      17·   · · · · ·Q· · · Other than this 1 percent which
18·   ·or Icon Investment Group, we will just call         18·   ·you've already explained?
19·   ·them Icon Investments, is the parent Icon           19·   · · · · ·A· · · Correct.
20·   ·entity, is that right?                              20·   · · · · ·Q· · · With the $26 millions in debt
21·   · · · · · · · · Do I have that right?                21·   ·that we identified in the refi agreement and
22·   · · · · ·A· · · The parent Icon entity of what?      22·   ·the $48 million sale price in the MOA, there is
23·   · · · · ·Q· · · Well, I understood of all of the     23·   ·still that $22 million out there.
24·   ·Icon groups, I understood that was sort of the      24·   · · · · · · · · Do you know who holds equity in
25·   ·parent organization or the parent company.          25·   ·the vessel?


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                   YVer1f
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 10 of 26

                                      MARK GATTO - 05/23/2018                                    Pages 83..86
                                                 Page 83                                                    Page 85
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · ·A· · · It would be the owner of the         ·2·   ·committee?
·3·   ·entity.                                             ·3·   · · · · ·A· · · Investment committee, more
·4·   · · · · ·Q· · · And by entity you mean Icon          ·4·   ·likely.
·5·   ·Shamrock Holdings?                                  ·5·   · · · · ·Q· · · Let's call it the investment
·6·   · · · · ·A· · · Yes.                                 ·6·   ·committee.
·7·   · · · · ·Q· · · And who's the owner of that?         ·7·   · · · · · · · · And the investment committee
·8·   · · · · ·A· · · I believe it's Fund Fourteen.        ·8·   ·determines whether or not Icon Capital or a
·9·   · · · · ·Q· · · All right, at the time that the      ·9·   ·special purpose entity controlled by Icon
10·   ·underlying charter here was entered into,           10·   ·Capital enters into a certain transaction or a
11·   ·right, that's mid-June 2011, Icon had other         11·   ·given transaction?
12·   ·shipping investments at that time, is that          12·   · · · · ·A· · · It determines if a fund we
13·   ·right?                                              13·   ·manage enters into a certain transaction.
14·   · · · · ·A· · · Yes.                                 14·   · · · · ·Q· · · Were you on the credit committee
15·   · · · · ·Q· · · At that time Icon shipping           15·   ·in the first half of 2011?
16·   ·investments were either entered into or managed     16·   · · · · ·A· · · Yes.
17·   ·by somebody named Tobias Backer, is that right?     17·   · · · · ·Q· · · Do you know who else was on
18·   · · · · ·A· · · Repeat the question, please?         18·   ·the -- sorry, investment committee.
19·   · · · · ·Q· · · At that time those investments       19·   · · · · · · · · Do you know who else was on the
20·   ·were either entered into or managed by Tobias       20·   ·investment committee at that time?
21·   ·Backer?                                             21·   · · · · ·A· · · Michael Reisner for sure, I
22·   · · · · ·A· · · Him or one of his staff members.     22·   ·believe Harry Giovanni, there may have been
23·   · · · · ·Q· · · And primarily his staff members      23·   ·other members, but I don't recall, but those
24·   ·were Jason Bronstein and Sebile Andower, is         24·   ·are the three that I do remember.
25·   ·that correct?                                       25·   · · · · ·Q· · · In 2011 can you describe in

                                                 Page 84                                                    Page 86
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · ·A· · · Sounds right for that time           ·2·   ·basic terms the process by which the credit
·3·   ·frame.                                              ·3·   ·committee would make decisions about entering
·4·   · · · · ·Q· · · Is there anybody else that you       ·4·   ·into a proposed deal?
·5·   ·can think of that would have been involved in       ·5·   · · · · ·A· · · We would review the investment
·6·   ·this matter at that time?                           ·6·   ·committee recommendation, ask questions of the
·7·   · · · · ·A· · · Could have been in-house             ·7·   ·deal team that was managing that transaction,
·8·   ·counsel.                                            ·8·   ·and then we would vote to approve or not
·9·   · · · · ·Q· · · That would be Michael Markowitz?     ·9·   ·approve the transaction.
10·   · · · · ·A· · · Sounds right.                        10·   · · · · ·Q· · · And that information would be in
11·   · · · · ·Q· · · Anybody else?                        11·   ·writing, would be provided to the investment
12·   · · · · ·A· · · No one that I remember.              12·   ·committee in writing?
13·   · · · · ·Q· · · But Mr. Backer led the shipping      13·   · · · · ·A· · · The investment committee
14·   ·team at that time?                                  14·   ·memorandum would be in writing, yes.
15·   · · · · ·A· · · Yes.                                 15·   · · · · ·Q· · · What's the investment committee
16·   · · · · ·Q· · · Do you know the approximate size     16·   ·memorandum?
17·   ·of Icon's shipping portfolio in June 2011,          17·   · · · · ·A· · · It's a document that discusses
18·   ·roughly?                                            18·   ·the transaction and the merits of the
19·   · · · · ·A· · · I don't recall specifically, but     19·   ·transaction and ultimately is a document that
20·   ·hundreds of millions.                               20·   ·the investment committee uses to approve or not
21·   · · · · ·Q· · · Now, I understand that Icon has      21·   ·approve the transaction.
22·   ·a committee that reviews prospective                22·   · · · · ·Q· · · Okay, would that -- would that
23·   ·transactions, is that right?                        23·   ·include typically a term sheet?
24·   · · · · ·A· · · Correct.                             24·   · · · · ·A· · · It would include the documents
25·   · · · · ·Q· · · And that's called the credit         25·   ·related to the transaction or it would have a


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                   YVer1f
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 11 of 26

                                      MARK GATTO - 05/23/2018                                     Pages 87..90
                                                 Page 87                                                     Page 89
·1·   · · · · · · · · · · · MARK GATTO                      ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·summary of those documents.                          ·2·   · · · · ·A· · · It says Geden or a wholly owned
·3·   · · · · ·Q· · · But this would be before the          ·3·   ·subsidiary thereof.
·4·   ·deal was consummated?                                ·4·   · · · · ·Q· · · And would you expect that wholly
·5·   · · · · ·A· · · Correct.                              ·5·   ·owned subsidiary to be a special purpose entity
·6·   · · · · ·Q· · · And on approval then a proposed       ·6·   ·wholly owned by Geden?
·7·   ·transaction could be consummated?                    ·7·   · · · · ·A· · · No.
·8·   · · · · ·A· · · Correct.                              ·8·   · · · · ·Q· · · How about charterer?
·9·   · · · · · · · · MR. QUARTARO:· Mark this as 14.       ·9·   · · · · ·A· · · Geden or a wholly owned
10·   · · · · · · · · (The above described document was     10·   ·subsidiary thereof.
11·   · · · · ·marked Gatto Exhibit 14 for identification   11·   · · · · ·Q· · · And would you expect the
12·   · · · · ·as of this date.)                            12·   ·reference to wholly owned subsidiary thereof to
13·   · · · · ·Q· · · All right, Gatto 14, have you         13·   ·refer to a Geden special purpose entity?
14·   ·seen this document before?                           14·   · · · · ·A· · · Not necessarily.
15·   · · · · · · · · Let me rephrase that.                 15·   · · · · ·Q· · · Okay, on page 3 there are some
16·   · · · · · · · · Do you remember seeing this           16·   ·conditions precedent?
17·   ·document before?                                     17·   · · · · ·A· · · Okay.
18·   · · · · ·A· · · Remember seeing it, not at this       18·   · · · · ·Q· · · And the third bullet down is,
19·   ·time.                                                19·   ·"Purchaser shall have completed due diligence
20·   · · · · ·Q· · · I am going to represent to you        20·   ·with respect to the seller, the guarantor, the
21·   ·that this is has been produced by Geden as the       21·   ·charterer, the vessel and shall be satisfied in
22·   ·initial term sheet in the transaction at issue       22·   ·its sole discretion with the result of such due
23·   ·here?                                                23·   ·diligence."
24·   · · · · ·A· · · Okay.                                 24·   · · · · · · · · Do you see that entry there?
25·   · · · · ·Q· · · And I just would like to -- let       25·   · · · · ·A· · · I do.

                                                 Page 88                                                     Page 90
·1·   · · · · · · · · · · · MARK GATTO                      ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·me get to the right question here, assuming          ·2·   · · · · ·Q· · · Do you know if that due
·3·   ·that that's correct, this is the term sheet,         ·3·   ·diligence was performed?
·4·   ·this is the kind of thing that would have been       ·4·   · · · · ·A· · · Presumably, yes.
·5·   ·provided to the investment committee?                ·5·   · · · · ·Q· · · And what kind of due diligence
·6·   · · · · ·A· · · Yes.                                  ·6·   ·would you expect to be performed in a
·7·   · · · · ·Q· · · So you would typically have a         ·7·   ·transaction like this with respect to the
·8·   ·copy of this in your files?                          ·8·   ·charterer?
·9·   · · · · ·A· · · A copy or a summary of it in the      ·9·   · · · · ·A· · · I would expect the
10·   ·investment committee recommendation.                 10·   ·transactions -- that there is due diligence
11·   · · · · ·Q· · · Looking at the term sheet first       11·   ·related to financial, there is due diligence
12·   ·page, it says purchaser, I just ask you to read      12·   ·related to legal, regulatory, condition of the
13·   ·that to yourself and tell us what your               13·   ·assets; a number of things.
14·   ·understanding of what the purchaser was              14·   · · · · ·Q· · · How about the corporate
15·   ·supposed to be in terms of the company?              15·   ·structure of the charterer and the guarantor?
16·   · · · · ·A· · · Says that the purchaser was a         16·   · · · · ·A· · · Yes.
17·   ·Marshall Islands limited liability company           17·   · · · · ·Q· · · Do you have an understanding of
18·   ·owned 50 percent by one or more fund owned by        18·   ·the corporate structure of the charterer and
19·   ·Icon and 50 percent by Octavian.                     19·   ·the guarantor in 2011?
20·   · · · · ·Q· · · And it actually starts a special      20·   · · · · ·A· · · I don't personally have it.
21·   ·purpose Marshall Islands limited liability           21·   · · · · ·Q· · · Did you have an understanding of
22·   ·company, right?                                      22·   ·who owned Center Navigation?
23·   · · · · ·A· · · Yes.                                  23·   · · · · ·A· · · Center Navigation I assume was
24·   · · · · ·Q· · · And then when we go and we look       24·   ·owned by Geden.
25·   ·at the seller, what entity is identified there?      25·   · · · · ·Q· · · And how about Geden Holdings,


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                    YVer1f
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 12 of 26

                                      MARK GATTO - 05/23/2018                                    Pages 91..94
                                                 Page 91                                                    Page 93
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·did you have an understanding as to who owned       ·2·   · · · · · · · · "The fleet consists of five
·3·   ·Geden Holdings?                                     ·3·   ·aframax plus five suezmax, which eight of them
·4·   · · · · ·A· · · Some rich, rich Turkish guy.         ·4·   ·are chartered by Shell and two of them by ST
·5·   · · · · ·Q· · · And did you have an                  ·5·   ·Shipping, the details are attached."
·6·   ·understanding about what assets Geden Holdings      ·6·   · · · · · · · · That's the second paragraph in
·7·   ·held?                                               ·7·   ·that e-mail.
·8·   · · · · ·A· · · I understand it was a very large     ·8·   · · · · · · · · And then there is an attachment
·9·   ·fleet of vessels.                                   ·9·   ·which starts at G 0665 the next page and goes
10·   · · · · ·Q· · · And did you think -- did you         10·   ·on through G 00670.
11·   ·have an understanding that Geden Holdings           11·   · · · · · · · · The first page, G 00665 has a
12·   ·directly owned those vessels?                       12·   ·box on the left-hand side and it says sources,
13·   · · · · ·A· · · I don't know if it -- yes,           13·   ·Icon and the number of $75 million appears next
14·   ·ultimately yes.                                     14·   ·to it?
15·   · · · · ·Q· · · What do you mean by ultimately       15·   · · · · ·A· · · Okay.
16·   ·yes?                                                16·   · · · · ·Q· · · Do you recall discussing an
17·   · · · · ·A· · · That they would own and control      17·   ·investment by Icon of $75 million into a new
18·   ·their vessels.                                      18·   ·company that would own these five aframax and
19·   · · · · ·Q· · · So you understood that Geden         19·   ·five suezmax tankers?
20·   ·Holdings had direct title to its fleet of           20·   · · · · ·A· · · Not specifically.
21·   ·vessels?                                            21·   · · · · ·Q· · · Go to the next page, this is G
22·   · · · · ·A· · · Absolutely.                          22·   ·00666, there is a list of vessels, there are
23·   · · · · ·Q· · · Do you recall that ever being        23·   ·ten vessels, five each suezmax, and five
24·   ·represented to you?                                 24·   ·aframax?
25·   · · · · ·A· · · Seven years later, no, I don't       25·   · · · · ·A· · · Okay.

                                                 Page 92                                                    Page 94
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·remember what was represented or not.               ·2·   · · · · ·Q· · · The first page you are holding
·3·   · · · · · · · · MR. QUARTARO:· Gatto 15.             ·3·   ·there, sir?
·4·   · · · · · · · · (The above described document was    ·4·   · · · · ·A· · · Yes, I know, I want to see what
·5·   · · · · ·marked Gatto 15 for identification as of    ·5·   ·I'm reading.
·6·   · · · · ·this date.)                                 ·6·   · · · · ·Q· · · That's fine, take your time.
·7·   · · · · ·Q· · · So, I would ask you to go to the     ·7·   ·Take a look at it?
·8·   ·third page which is G 000664 in the document I      ·8·   · · · · ·A· · · Okay, go ahead.· Okay.
·9·   ·just handed you.                                    ·9·   · · · · ·Q· · · Do you recall, and this document
10·   · · · · ·A· · · Okay.                                10·   ·is captioned indicative term sheet.
11·   · · · · ·Q· · · There is a January 16, 2014          11·   · · · · · · · · Do you recall ever seeing this
12·   ·e-mail from Mehmet Mat to Tobias Backer, and it     12·   ·document before?
13·   ·says, "Dear Tobias, I thought it would be nice      13·   · · · · ·A· · · No.
14·   ·to discuss a new transaction over dinner..          14·   · · · · ·Q· · · Do you have any understanding as
15·   · · · · · · · · Do you know if this e-mail or do     15·   ·to what these ten vessels are or who owned them
16·   ·you recall if this e-mail was ever forwarded to     16·   ·at this time, and this time is January 17,
17·   ·you?                                                17·   ·2013?
18·   · · · · ·A· · · I don't recall, it could have        18·   · · · · ·A· · · I don't believe this is our
19·   ·been.                                               19·   ·document, so no, I don't.
20·   · · · · ·Q· · · There is some language following     20·   · · · · ·Q· · · Okay, do you remember attending
21·   ·what I just read that says, "We have in mind to     21·   ·a dinner on or about January 20, 2014 with
22·   ·establish a New Co for our crude fleet joint        22·   ·Tobias Backer and Mehmet Mat?
23·   ·venture with new investors with a target to use     23·   · · · · ·A· · · I do.
24·   ·it as a growth platform; and/or a ready to go       24·   · · · · ·Q· · · Do you recall what was discussed
25·   ·IPO platform in the midterm.                        25·   ·at that dinner?


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                   YVer1f
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 13 of 26

                                      MARK GATTO - 05/23/2018                                     Pages 95..98
                                                 Page 95                                                     Page 97
·1·   · · · · · · · · · · · MARK GATTO                      ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · ·A· · · Not really, it was in a very          ·2·   ·don't know?
·3·   ·noisy place in a basement of a restaurant in         ·3·   · · · · ·A· · · I don't recall, and I don't
·4·   ·London; so not really.                               ·4·   ·understand what that has to do with the fact
·5·   · · · · ·Q· · · Do you recall ever considering a      ·5·   ·that they did fraudulently convey their
·6·   ·$75 million investment into the New Co that is       ·6·   ·vessels.
·7·   ·described in this January 16, 2014 e-mail?           ·7·   · · · · ·Q· · · But you don't recall?
·8·   · · · · ·A· · · I'm not sure, I'm sure we would       ·8·   · · · · ·A· · · Because the other ones say, I
·9·   ·have -- we consider a lot of things, doesn't         ·9·   ·think I just said they were going to sell above
10·   ·mean we do them, or like them.                       10·   ·market price and they didn't come to us for any
11·   · · · · ·Q· · · I understand that.                    11·   ·permission, give us any notice that they were
12·   · · · · · · · · But do you recall ever                12·   ·going to sell these vessels underneath our
13·   ·considering this specific transaction?               13·   ·nose.
14·   · · · · ·A· · · I don't recall, me specifically,      14·   · · · · · · · · So I don't understand what the
15·   ·either considering it or spending any, if any,       15·   ·question has to do with what my conversation at
16·   ·time on it.                                          16·   ·dinner was.
17·   · · · · · · · · MR. QUARTARO:· Exhibit 16.            17·   · · · · ·Q· · · Okay.
18·   · · · · · · · · (The above described document was     18·   · · · · · · · · Well, that's fine, but what I am
19·   · · · · ·marked Gatto Exhibit 16 for identification   19·   ·asking is whether or not back in the beginning
20·   · · · · ·as of this date.)                            20·   ·of 2014 you knew that these vessels were going
21·   · · · · ·Q· · · Okay?                                 21·   ·to be sold?
22·   · · · · ·A· · · Okay.                                 22·   · · · · ·A· · · No, I didn't know that.
23·   · · · · ·Q· · · Are you familiar with this?           23·   · · · · ·Q· · · Do you understand that the ten
24·   · · · · ·A· · · It appears to be an amended           24·   ·vessels that I showed you on the preceding
25·   ·Complaint.                                           25·   ·exhibit, the first page of the term sheet, are

                                                 Page 96                                                     Page 98
·1·   · · · · · · · · · · · MARK GATTO                      ·1·   · · · · · · · · · · · MARK GATTO
·2·   · · · · ·Q· · · I ask you to turn to the last         ·2·   ·ten of the 11 vessels that are referenced in
·3·   ·page of it, page 12.                                 ·3·   ·paragraph 26?
·4·   · · · · ·A· · · Okay.                                 ·4·   · · · · ·A· · · Repeat the question?
·5·   · · · · ·Q· · · There is a signature line, is         ·5·   · · · · ·Q· · · Do you understand that the
·6·   ·that your signature?                                 ·6·   ·vessels that are listed on page 1 of the term
·7·   · · · · ·A· · · That's me.                            ·7·   ·sheet that I just showed you, the five suez and
·8·   · · · · ·Q· · · Now, looking at this Complaint,       ·8·   ·five aframax tankers?
·9·   ·looking at paragraph 26 of the Complaint which       ·9·   · · · · ·A· · · All right.
10·   ·is on page 5?                                        10·   · · · · ·Q· · · Are 10 of the 11 vessels that
11·   · · · · ·A· · · Okay.                                 11·   ·you refer to in paragraph 26 of the Complaint?
12·   · · · · ·Q· · · There is an allegation that           12·   · · · · ·A· · · And so what?
13·   ·in -- that Geden fraudulently transferred 11         13·   · · · · ·Q· · · No, I'm asking you are they the
14·   ·vessels from Geden SPEs to an entity called          14·   ·same?
15·   ·Advantage Tankers?                                   15·   · · · · ·A· · · You told me, you told me they
16·   · · · · ·A· · · Yes.                                  16·   ·are the same.
17·   · · · · ·Q· · · And that this became known to         17·   · · · · ·Q· · · I didn't tell you that.
18·   ·Icon during Mr. Mat's deposition in June 2017?       18·   · · · · ·A· · · I don't care.
19·   · · · · ·A· · · Yes.                                  19·   · · · · ·Q· · · I'm asking you?
20·   · · · · ·Q· · · But isn't it true that on             20·   · · · · ·A· · · I don't care if they are the
21·   ·January 20, 2014 you discussed the sale of ten       21·   ·same.
22·   ·of these 11 vessels with Mr. Mat and                 22·   · · · · ·Q· · · I understand this is a difficult
23·   ·Mr. Backer?                                          23·   ·process.
24·   · · · · ·A· · · I don't necessarily believe so.       24·   · · · · ·A· · · I just don't care if they are
25·   · · · · ·Q· · · You mean you don't recall or you      25·   ·the same, so I don't need to answer the


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                    YVer1f
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 14 of 26

                                      MARK GATTO - 05/23/2018                                            Pages 99..102
                                                 Page 99                                                            Page 101
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   · · · · · · · · · · · MARK GATTO
·2·   ·question.                                           ·2·   ·those things.
·3·   · · · · ·Q· · · Okay.                                ·3·   · · · · ·A· · · All right.· Because you're
·4·   · · · · · · · · Let's look at paragraph 31 of        ·4·   ·getting paid, right?
·5·   ·the Complaint.                                      ·5·   · · · · · · · · You are not doing this for free.
·6·   · · · · ·A· · · Okay.                                ·6·   · · · · ·Q· · · This is not a pro bono case.
·7·   · · · · ·Q· · · There is an allegation that          ·7·   · · · · ·A· · · That's what I thought.
·8·   ·Geden transferred vessels to advantage for          ·8·   · · · · ·Q· · · So this paragraph 31 also refers
·9·   ·inadequate consideration, that's the first          ·9·   ·to a lawsuit in the United States District
10·   ·sentence of that paragraph.                         10·   ·Court for the Eastern District of Louisiana, do
11·   · · · · · · · · Do you see that?                     11·   ·you see that?
12·   · · · · ·A· · · Yes.                                 12·   · · · · ·A· · · I do.
13·   · · · · ·Q· · · What's the basis for that            13·   · · · · ·Q· · · And that is captioned Psara
14·   ·allegation?                                         14·   ·Energy, Ltd. v. Space Shipping, civil action
15·   · · · · ·A· · · The basis is that we didn't          15·   ·2:16-CV-1305?
16·   ·receive one dollar from that sale, that's the       16·   · · · · ·A· · · Okay.
17·   ·basis, and there was plenty of equity in the        17·   · · · · ·Q· · · Are you familiar with that case?
18·   ·vessels.                                            18·   · · · · ·A· · · Not the details.
19·   · · · · · · · · That's why they sold them, so        19·   · · · · ·Q· · · Did you read the Complaint?
20·   ·that's the basis.                                   20·   · · · · ·A· · · I don't believe I read the
21·   · · · · ·Q· · · How do you -- well, do you know      21·   ·Complaint.
22·   ·what the vessels were worth when they were          22·   · · · · ·Q· · · Do you know the eventual
23·   ·sold?                                               23·   ·disposition of that action?
24·   · · · · ·A· · · I didn't know they were sold.        24·   · · · · ·A· · · I don't recall at this time.
25·   · · · · ·Q· · · Well, you just said there was        25·   · · · · · · · · MR. QUARTARO:· Thank you, I have

                                               Page 100                                                             Page 102
·1·   · · · · · · · · · · · MARK GATTO                     ·1·   ·   ·   ·   ·   · ·   · · · · · MARK GATTO
·2·   ·plenty of equity in the vessel.                     ·2·   ·   ·   ·   ·   ·no   further questions.
·3·   · · · · ·A· · · I am telling you I know there        ·3·   ·   ·   ·   ·   · ·   · · Reserve my right to recall.
·4·   ·was inadequate consideration because they made      ·4·   ·   ·   ·   ·   · ·   · · MR. JOHNSTON:· Okay, we are done.
·5·   ·money, and we didn't know they were sold, and       ·5
·6·   ·no one told us.                                     ·6·   · · · · · · · · ___________________________
·7·   · · · · · · · · No one paid us, and they owe us      ·7·   · · · · · · · · MARK GATTO
·8·   ·millions of dollars; they breached an               ·8·   ·Subscribed and sworn to before me
·9·   ·agreement.                                          ·9·   ·this ______ day of ___________, 2018.
10·   · · · · ·Q· · · Right.                               10
11·   · · · · ·A· · · This is silly questioning, your      11·   ·__________________________
12·   ·client breached an agreement; they owe us           12·   · · · · · NOTARY PUBLIC
13·   ·money.                                              13
14·   · · · · ·Q· · · Did Icon Octavian have a             14
15·   ·mortgage over any of these 11 vessels?              15
16·   · · · · ·A· · · We had a guarantee from the          16
17·   ·parent company.                                     17
18·   · · · · ·Q· · · Okay, but no mortgage?               18
19·   · · · · ·A· · · Where does the money go to when      19
20·   ·they sell these assets?· Where did the money        20
21·   ·go?                                                 21
22·   · · · · · · · · Who is paying you?· Can I ask?       22
23·   · · · · · · · · Who's paying you?· Can I ask         23
24·   ·who's paying you?                                   24
25·   · · · · ·Q· · · Your lawyer can tell you all of      25


             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com                                                            YVer1f
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 15 of 26

                                       MARK GATTO - 05/23/2018   Pages 103..104
                                               Page 103
·1·   · · · · · · · MARK GATTO
·2
·3·   · · · ·C E R T I F I C A T E
·4
·5
·6·   · · · · I, STEPHEN J. MOORE, a Shorthand
·7·   ·Reporter and Notary Public of the State of
·8·   ·New York, do hereby certify:
·9
10·   · · · · That, MARK GATTO,
11·   ·the witness whose deposition is
12·   ·hereinbefore set forth, was duly sworn,
13·   ·and that such deposition is a true· and
14·   ·accurate record of the testimony given by
15·   ·such witness.
16
17·   · · · · I further certify that I am not
18·   ·related to any of the parties to this
19·   ·action by blood or marriage; and that I am
20·   ·in no way interested in the outcome of
21·   ·this matter.
22·   · · · · ___________________________
23·   · · · · STEPHEN J. MOORE, RPR, CRR
24
25

                                               Page 104
·1· · · · · · · · · · · · MARK GATTO
·2
·3· · · · · · · · · · · ERRATA SHEET
·4· ·PAGE/LINE· · · · · CHANGE FROM· · · · CHANGE T0
·5· ·_________· · · ______________· · · _____________
·6· ·_________· · · ______________· · · _____________
·7· ·_________· · · ______________· · · _____________
·8· ·_________· · · ______________· · · _____________
·9· ·_________· · · ______________· · · _____________
10· ·_________· · · ______________· · · _____________
11· ·_________· · · ______________· · · _____________
12· ·_________· · · ______________· · · _____________
13· ·_________· · · ______________· · · _____________
14· ·_________· · · ______________· · · _____________
15· ·_________· · · ______________· · · _____________
16· ·_________· · · ______________· · · _____________
17· ·_________· · · ______________· · · _____________
18· ·_________· · · ______________· · · _____________
19· ·_________· · · ______________· · · _____________
20· ·_________· · · ______________· · · _____________
21· ·_________· · · ______________· · · _____________
22· ·_________· · · ______________· · · _____________
23· ·_________· · · ______________· · · _____________
24
25



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com           YVer1f
           Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 16 of 26

                                         MARK GATTO - 05/23/2018                                        i1
                               11                                                   96:15 99:8
               $                53:12 65:3,5 66:4 69:11                     3
                                                                                   affect
                                96:13,22 98:2,10 100:15
                                                                                    54:24
$19                            12                          3
    70:25                                                      79:2 89:15          aframax
                                67:24 68:3,6 77:6 96:3
                                                                                    93:3,18,24 98:8
$22                            13                          31
    75:15,19 82:23                                             99:4 101:8          agreement
                                73:8,10
                                                                                    65:14 73:16 74:5,8,25
$26                            14                          398                      75:4,22 76:8,18 78:7
    74:8,16,20 75:14 76:12      66:18,20 68:6 87:9,11,13       67:2                 79:18 82:21 100:9,12
    80:5 82:20
                               140                         399                     ahead
$44                             78:6,8,15                      67:5                 94:8
    76:2,14
                               15                                                  allegation
$48                             92:3,5                                      4       96:12 99:7,14
    66:4 75:15 82:22
                               16                          4                       allegations
$75                             92:11 95:7,17,19                                    72:17
    93:13,17 95:6                                              65:17
                               17                                                  amended
                                94:16                                               56:20 95:24
               0                                                            5
                                                                                   amount
                                            2              5                        72:25 74:13,24 76:7,21
000664
    92:8                                                       68:11 96:10         and/or
                               20                          50                       92:24
00665                           94:21 96:21
    93:11                                                      88:18,19            Andower
                               200                                                  83:24
00666                           73:16
    93:22                                                                   9      answer
                               2011                                                 53:22 98:25
00670                           83:11 84:17 85:15,25       9
    93:10                       90:19                                              anybody
                                                               55:6,8,11 68:8
                                                                                    70:5 84:4,11
0665                           2013
    93:9                        94:17                                              appears
                                                                            A
                                                                                    60:9 65:14 75:7 76:3,11
0768                           2014                                                 77:22 93:13 95:24
    65:11                       68:6 92:11 94:21 95:7      Absolutely
0776                            96:21 97:20                    91:22               approval
                                                                                    87:6
    65:12                      2016                        accounting
0918                            57:8 69:17,18                  58:23               approve
                                                                                    86:8,9,20,21
    73:23                      2017                        accounts
                                96:18                          59:2                approximate
                                                                                    84:16
               1               2018                        accurate
                                102:9                          54:7 103:14         arrived
1                                                                                   67:16
                               26                          action
    65:17 66:3 67:15 78:7,19
                                96:9 98:3,11                   101:14,23 103:19    asked
    82:8,11,17 98:6                                                                 62:18 68:24
                               29                          activity
10                                                             63:5,7,12           asking
                                66:6
    59:15,17 75:21 80:4                                                             56:3,13 68:21 71:4,17
    98:10                      2:16-CV-1305                address                  78:4 97:19 98:13,19
                                101:15                         67:5,8 72:5 78:24
100                                                                                asset
    71:19 73:15                                            advantage                63:7



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 17 of 26

                                      MARK GATTO - 05/23/2018                                             i2
assets                      bathroom                    buyers                      clarification
 60:12 63:21 64:3,12         54:2                        66:24                       54:5
 90:13 91:6 100:20
                            bearing                                                 CLE
assign                       65:11                                    C              80:6
 67:18
                            beginning                                               client
assume                       97:19                      call                         71:2,13 100:12
 57:14 61:19 64:24 74:22                                 80:18 85:5
                            behalf                                                  combination
 77:4 90:23                                             called
                             65:21                                                   61:12
assuming                                                 59:12 61:15 81:9 84:25
                            believe                      96:14                      come
 88:2
                             57:21 58:9,13 59:7 62:25                                69:23 71:3,9,22 73:14
attached                     66:13 69:6 74:14 80:2      can't                        97:10
 93:5                        83:8 85:22 94:18 96:24      53:23 55:20 63:18 64:13
                                                         69:19 70:5                 commingled
                             101:20
attachment                                                                           63:21
 93:8                       beneficial                  Capital
                                                         66:25 79:2 85:8,10         committee
                             77:21
attending                                                                            84:22 85:2,3,6,7,14,18,
 94:20                      best                        captioned                    20 86:3,6,12,13,15,20
                             56:11                       65:13 94:10 101:13          88:5,10
attorney
 54:10 56:9 65:24           better                      care                        common
                             70:22                       98:18,20,24                 63:25
available
 56:12                      big                         cares                       communication
                             71:15                       71:7                        78:25
Avenue
 79:2                       blood                       case                        companies
                             103:19                      53:13,18 54:7,20 56:20      64:17
aware                                                    63:8,19 75:11 77:22 81:8
 60:13 61:6 64:4,18 79:19   bono                         101:6,17                   company
 80:14                       101:6                                                   56:10 59:12 60:15 61:19
                                                        center                       62:19,23 70:6 71:19
                            borrower                     53:12 56:23,24 57:9         80:25 81:7,9,12,14
            B                77:19,21                    65:15 69:2 75:8 90:22,23    88:15,17,22 93:18
                            box                         CENTER's                     100:17
back                         93:12                       66:10                      Complaint
 66:18 70:15 97:19
                            boy                         certain                      56:20 70:25 72:5,12,14,
Backer                       71:15                                                   18 95:25 96:8,9 98:11
                                                         85:10,13
 83:17,21 84:13 92:12                                                                99:5 101:19,21
 94:22 96:23                breached                    certify
                             100:8,12                    103:8,17                   completed
background                                                                           89:19
 57:6                       break                       charter
                             53:25 54:2                  58:4 71:8 83:10            component
balance                                                                              74:16,20
 75:16,19 76:21             Bronstein                   chartered
                             83:24                       93:4                       condition
basement                                                                             90:12
 95:3                       bullet                      charterer
                             89:18                       89:8,21 90:8,15,18         conditions
basic                                                                                89:16
 86:2                       bullshit                    check
                             71:4,6                      56:7                       consider
basis                                                                                95:9
 99:13,15,17,20             bunch                       chief
                             56:15                       58:23                      consideration
Bates                                                                                99:9 100:4
 65:11                      buyer                       civil
                             66:11 67:8,20               101:14



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 18 of 26

                                    MARK GATTO - 05/23/2018                                             i3
considering                credit                     described                   District
 95:5,13,15                 84:25 85:14 86:2           55:7 59:16 65:4 68:2        101:9,10
                                                       73:9 87:10 92:4 95:7,18
consists                   credited                                               document
 93:2                       74:24 75:5                details                      55:7 59:16,21 65:4,8
                                                       66:24 93:5 101:18           66:12 68:2,7 73:9,23
consummated                CRR
                                                                                   79:7,8 80:3 86:17,19
 87:4,7                     103:23                    determine
                                                                                   87:10,14,17 92:4,8 94:9,
                                                       69:10
contact                    crude                                                   12,19 95:18
 66:23                      92:22                     determined
                                                                                  documentation
                                                       70:2
contents                   currently                                               77:2
 72:13                      56:25 80:13 82:6,14       determines
                                                                                  documented
                                                       85:8,12
continue                   cut                                                     64:23
 71:17                      72:15                     didn't
                                                                                  documents
                                                       58:14 68:23 72:16 97:10,
CONTINUED                                                                          54:14,16 55:16,20 56:8,
                                                       22 98:17 99:15,24 100:5
 53:7                                    D                                         16 58:6,9,18 62:6,8
                                                      difference                   68:10,14,17 70:21 71:23
continuing                                                                         86:24 87:2
                           damages                     76:20
 53:10
                            71:2                      different                   doesn't
contract                                                                           71:15 72:5 95:9
                           date                        63:22 81:4,5
 71:8
                            55:9 59:18 65:6 68:4      difficult                   doing
control                     73:11 87:12 92:6 95:20                                 101:5
                                                       98:22
 91:17
                           day                        diligence                   dollar
controlled                  71:21 102:9                                            99:16
                                                       89:19,23 90:3,5,10,11
 85:9
                           deal                       dinner                      dollars
conversation                58:24 86:4,7 87:4                                      100:8
                                                       92:14 94:21,25 97:16
 54:9 97:15
                           Dear                       direct                      don't
convey                      92:13                                                  56:15,18 58:14 59:3,10
                                                       55:14 91:20
 97:5
                           debt                                                    60:7,25 61:3,10,21 62:5,
                                                      directly                     6,8,10 64:13,14,16 67:22
copy                        74:16,20,23 76:16 82:20    91:12
 88:8,9                                                                            68:24,25 69:6,12,18,21
                           decide                     director                     70:2,8,20 72:24 73:7
corporate                   69:9                                                   75:5,20 76:19,22 77:24
                                                       62:2
 77:10,24 90:14,18                                                                 78:3,4,14 79:15 80:2
                           decisions                  discovery
correct                     86:3                                                   81:5 84:19 85:23 90:20
                                                       55:12 68:9                  91:13,25 92:18 94:18,19
 64:23 67:9 70:19 79:6,9
 82:16,19 83:25 84:24      Defendant                  discretion                   95:14 96:24,25 97:2,3,7,
 87:5,8 88:3                57:9                       89:22                       14 98:18,20,24,25
                           Defendants'                                             101:20,24
counsel                                               discuss
 65:11 68:6 84:8            55:12                      92:14                      dozen
                           defined                                                 70:13
couple                                                discussed
 53:15 54:14                75:22 77:6                 94:24 96:21                drawn
                           department                                              74:13
course                                                discusses
 53:19 54:2                 59:2                       86:17                      due
                           deposition                                              89:19,22 90:2,5,10,11
court                                                 discussing
 53:21,23 101:10            53:10,11 57:5 80:17        93:16                      duly
                            96:18 103:11,13                                        53:3 103:12
create                                                disposition
 54:7                      describe                    101:23
                            85:25



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 19 of 26

                                     MARK GATTO - 05/23/2018                                            i4
                            Everybody                   familiarize               frame
              E              73:19                       73:13,15                  84:3
                            ex-center                   filed                     fraudulently
e-mail                       56:24                       56:20                     96:13 97:5
 92:12,15,16 93:7 95:7
                            exactly                     files                     free
earlier                      62:11,16                    56:7 88:8                 101:5
 62:18 80:3
                            EXAMINATION                 finance                   fucking
earnings                     53:7                        63:19,20 64:17            71:9
 58:11
                            examined                    financial                 functionally
Eastern                      53:4                        90:11                     67:8
 101:10
                            example                     financing                 fund
eight                        63:6                        79:14                     77:7,9,11,14,20 81:15,18
 93:3                                                                              83:8 85:12 88:18
                            executed                    find
either                       74:4                        73:20                    funds
 61:9 83:16,20 95:15                                                               61:10,12 62:15 81:4,24
                            exhibit                     fine
employees                                                                          82:9
                             55:8,11 59:17 65:5 67:15    94:6 97:18
 61:2 71:20                  68:3,8 69:11 73:10 87:11                             further
                                                        firm
Energy                       95:17,19 97:25                                        53:4 102:2 103:17
                                                         58:25
 101:14                     existing
                                                        first
entered                      70:18,21 72:22 73:6                                                G
                                                         53:16 68:12 69:17,18
 83:10,16,20                 75:8,23 76:7
                                                         85:15 88:11 93:11 94:2
                            expect                       97:25 99:9               Gatto
entering
                             89:4,11 90:6,9                                        53:1 54:1 55:1,6,8 56:1
 86:3                                                   five                       57:1 58:1 59:1,15,17
enters                      explained                    93:2,3,18,19,23 98:7,8    60:1 61:1 62:1 63:1 64:1
 85:10,13                    82:18                                                 65:1,2,5 66:1,3 67:1
                                                        fleet
                            extent                       91:9,20 92:22 93:2        68:1,3,5 69:1 70:1,24
entire                                                                             71:1 72:1 73:1,10 74:1
 74:12 76:13                 54:13,15
                                                        following                  75:1 76:1 77:1 78:1 79:1
entities                                                 92:20                     80:1,4 81:1 82:1 83:1
 61:25 63:15,22 64:11,19                  F                                        84:1 85:1 86:1 87:1,11,
                                                        follows
 78:25                                                   53:5                      13 88:1 89:1 90:1 91:1
                            face                                                   92:1,3,5 93:1 94:1 95:1,
entity                                                  forgiven                   19 96:1 97:1 98:1 99:1
                             74:7
 59:24 60:16 61:14 62:20,                                76:17                     100:1 101:1 102:1,7
 24 63:4,11,13,23 77:13     facilitated                                            103:1,10
 78:5 80:20,22 81:16,21      67:23                      form
 82:5,14 83:3,4 85:9                                     72:7,9                   Geden
                            facility                                               53:13 87:21 89:2,6,9,13
 88:25 89:5,13 96:14                                    formal
                             70:19,22 72:22,25 73:6                                90:24,25 91:3,6,11,19
entry                        74:10 75:8 76:2,8,13        53:18,19
                                                                                   96:13,14 99:8
 67:19 89:24                 77:16 78:20                formerly
                                                         56:24
                                                                                  getting
equipment                   fact                                                   101:4
 77:10 82:9                  65:24 72:11 97:4           forth
                                                         63:22 103:12
                                                                                  Giovanni
equity                      factual                                                85:22
 82:6,15,24 99:17 100:2      54:7                       forwarded
                                                         92:16
                                                                                  give
establish                   familiar                                               53:14 97:11
 92:22                       55:17,23 56:14 59:11,13,   Fourteen
                             20 61:14 64:7,10 65:7       77:7,9,11,20 83:8
                                                                                  given
eventual                                                                           85:11 103:14
                             95:23 101:17
 101:22



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 20 of 26

                                     MARK GATTO - 05/23/2018                                               i5
go                          head                        81:8,9,13,14,21,23,25      infrastructure
 88:24 92:7,24 93:21 94:8    53:24 69:22                82:6,14 83:4,11,15 84:21    77:11
 100:19,21                                              85:8,9 88:19 93:13,17
                            heard                                                  initial
                                                        96:18 100:14
goes                         53:15                                                  53:11 80:16 87:22
 68:12 93:9                                            Icon's
                            hearing                                                inspection
                                                        84:17
going                        72:23                                                  55:13 68:9
 54:14 57:4 73:15 87:20                                idea
                            held                                                   intended
 97:9,12,20                                             54:6
                             91:7                                                   54:11
Good                                                   identification
                            hereinbefore                                           interest
 55:3                                                   55:8 59:17 65:5 68:3
                             103:12                                                 79:25 82:8
                                                        73:10 87:11 92:5 95:19
group
                            hire                                                   interested
 80:18 81:10 82:2                                      identified
                             58:4                                                   103:20
                                                        67:15 82:21 88:25
groups
                            hold                                                   interests
 80:24                                                 identifies
                             63:7 64:2,12                                           79:21
                                                        59:24
growth
                            holding                                                interjected
 92:24                                                 identify
                             61:19 94:2                                             72:10
                                                        70:5
guarantee
                            Holdings                                               investment
 100:16                                                in-house
                             53:13 61:15,16,18 62:13                                80:18 81:10,18,24 82:2
                                                        84:7
guarantor                    77:23 78:21 79:12,18,24                                85:3,5,7,18,20 86:5,11,
 79:18 89:20 90:15,19        83:5 90:25 91:3,6,11,20   inadequate                   13,15,20 88:5,10 93:17
                                                        99:9 100:4                  95:6
guess                       holds
 63:13 70:16 82:10           82:6,24                   include                     investments
                                                        86:23,24                    80:17,19 81:9,25 82:6
guy                         hope
                                                                                    83:12,16,19
 91:4                        54:20                     included
                                                        73:5                       investors
guys                        hundreds
                                                                                    92:23
 57:15                       84:20                     income
                                                        58:7,8                     involve
                                                                                    57:19
              H                           I            indebtedness
                                                        75:23 80:10,11,15          involved
half                        I'M                                                     84:5
                                                       indicates
 69:17,18 70:13 85:15        54:14 56:3,9,13 58:5       79:4                       involvement
                             60:13 61:6,24 62:15                                    77:15,17
hand                                                   indicative
                             64:4,18 66:9 68:21 69:9
 73:25                                                  94:10                      IO
                             70:8 71:15 75:3 76:10
handed                       79:19 80:14 94:5 95:8                                  65:11,12 73:23
                                                       indirectly
 55:11 68:5 92:9             98:13,19                   82:9                       IPO
handle                      I'VE                                                    92:25
                                                       individual
 69:21                       55:20 78:18                58:24                      Islands
handled                     Icon                                                    79:5 80:6 88:17,21
                                                       industries
 70:9,12                     53:12 57:10,25 58:3,17     64:11,14                   isn't
                             59:7,12,24 60:5,6,18                                   96:20
handling                     61:7,15,16,17,20,22       industry
 58:24 59:4                                             60:15 64:2,6               issue
                             62:2,9,13,18 63:9 64:22
Harry                        66:9,25 67:18,20 68:13,                                87:22
                                                       informal
 85:22                       15 69:2,13 72:25 76:25     53:20                      it's
                             77:10,22,23 78:20,21                                   53:18,20 54:6 56:24
haven't                      79:2,12,13,17,20,22,23,   information
 58:15                                                                              57:17 60:22 61:11,19
                             25 80:17,18,19,22,24       86:10



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 21 of 26

                                      MARK GATTO - 05/23/2018                                               i6
 62:10 63:4,25 65:13                                   LLC                          marked
 66:12 77:14,18 80:6 83:8                 L             53:12 59:12,25 60:6,8,       55:8 59:17 65:5 68:3
 86:17                                                  11,14,21 61:8 62:19          73:10 80:4 87:11 92:5
                             L.P.                       67:21 69:3 77:18 78:21       95:19
its
 61:4 77:15 89:22 91:20       77:11                    loan                         market
                             language                   70:18,22 71:24,25 72:22      68:16 97:10
                              76:4,5,10 92:20           74:4,10 75:8,9,25 76:22
            J                                                                       marketed
                                                        77:16 78:6 79:18
                             large                                                   69:2,4
January                       91:8                     London
                                                                                    marketing
 92:11 94:16,21 95:7                                    95:4
                             lawsuit                                                 68:15
 96:21                                                 look
                              101:9                                                 Markowitz
Jason                                                   55:23 58:14 66:17 75:21
                             lawyer                                                  84:9
 83:24                                                  88:24 94:7 99:4
                              100:25                                                marriage
Johnston                                               looked
                             led                                                     103:19
 68:7 71:14 72:4,10,16                                  75:2
                              84:13                                                 Marshall
 78:11,14,18 102:4                                     looking
                             left                                                    79:5 80:6 88:17,21
joint                                                   66:3 77:5 88:11 96:8,9
                              73:25                                                 Mat
 61:13 92:22                                           Looks
                             left-hand                                               92:12 94:22 96:22
June                                                    55:19
                              93:12                                                 Mat's
 84:17 96:18                                           lot
                             legal                                                   96:18
jurisdiction                                            61:25 95:9
                              90:12                                                 matter
 60:19                                                 Louisiana
                             lenders                                                 54:17 84:6 103:21
                                                        101:10
                              64:18 76:17                                           mean
            K
                             Let's                                                   54:22 71:9,22 75:6 83:4
                                                                     M
                              59:14 85:5 99:4                                        91:15 95:10 96:25
keeps
 61:4                        letter                    manage                       means
                              68:6                      77:14 85:13                  62:23 77:10
kind
 53:14 57:20 73:17 82:2      liability                 managed                      medications
 88:4 90:5                    88:17,21                  81:20 83:16,20               54:24
knew                         limited                   manages                      Mehmet
 97:20                        88:17,21                  81:23                        92:12 94:22
know                         line                      managing                     members
 53:15 57:15 58:10,14         65:17 66:5 67:2,5 73:8    69:15,16 86:7                83:22,23 85:23
 59:3 60:5,7,11,18,21,23,     75:11 96:5
 25 61:3,4,7,21 62:4,5,10,                             mark                         membership
 12 63:25 64:14,16 65:25     list                       53:1 54:1 55:1,5 56:1        79:21,25
 67:14 68:24,25 69:12,13,     93:22                     57:1 58:1 59:1,14 60:1      memorandum
 19,21 70:2,6,8,22 72:24                                61:1 62:1 63:1 64:1 65:1,    65:13 74:25 86:14,16
                             listed                     2 66:1 67:1 68:1 69:1
 73:4 74:12 75:20 76:6,       56:8 98:6
 12,16,22,25 77:12,15                                   70:1 71:1 72:1 73:1 74:1    mentioning
 78:3,4 79:15,17,20,23       lists                      75:1 76:1 77:1 78:1 79:1     81:3
 80:9 81:5 82:5,24 84:16      55:15 78:19               80:1 81:1 82:1 83:1 84:1    merits
 85:17,19 90:2 91:13                                    85:1 86:1 87:1,9 88:1        86:18
                             litigation                 89:1 90:1 91:1 92:1 93:1
 92:15 94:4 97:2,22
                              56:23                     94:1 95:1 96:1 97:1 98:1    Michael
 99:21,24 100:3,5 101:22
                             little                     99:1 100:1 101:1 102:1,7     84:9 85:21
known                         53:20                     103:1,10
 56:24 59:24 60:14 62:20                                                            mid-june
 96:17                                                                               83:11



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 22 of 26

                                     MARK GATTO - 05/23/2018                                               i7
midterm                    nose                         23 67:18 68:5 69:7 70:10    68:12,13 73:16,20 74:2
 92:25                      97:13                       72:2,19,23 73:18,24         75:21 77:6 78:6,14,17
                                                        75:17,21,24 77:8 78:10      88:12 89:15 92:8 93:9,
million                    Notary
                                                        80:8 81:7,17 82:13 86:22    11,21 94:2 96:3,10 97:25
 66:5 70:25 74:8,16,20      53:4 102:12 103:7
                                                        87:24 89:15,17 92:10        98:6
 75:14,15,16,19 76:2,12,
                           note                         93:15,25 94:8,20 95:21,
 14 80:5 82:22,23 93:13,                                                           pages
                            59:23 72:4 75:10            22 96:4,11 97:17 99:3,6
 17 95:6                                                                            77:6 78:12
                                                        100:18 101:16 102:4
                           noted
millions                                                                           paid
                            72:20                      ones
 82:20 84:20 100:8                                                                  75:19 76:13 100:7 101:4
                                                        97:8
                           notice
mind                                                                               paragraph
                            97:11                      operating
 92:21                                                                              66:3,18 67:15 93:6 96:9
                                                        64:16
                           notices                                                  98:3,11 99:4,10 101:8
minute
                            66:21,24                   opportunity
 69:24 71:21 73:12                                                                 parent
                                                        56:4,7
                           number                                                   79:13 80:19,22,25 81:7,
MOA
                            58:22 61:10 68:11 70:7     organization                 12,14 100:17
 70:3 82:22
                            90:13 93:13                 80:25
                                                                                   Park
money
                           numbered                    organizations                79:2
 71:3 100:5,13,19,20
                            73:23                       79:5
                                                                                   part
monthly
                           numbers                     organized                    76:17
 58:11
                            65:11                       60:19,20,22 79:11
                                                                                   particular
MOORE
                                                       original                     55:14
 103:6,23
                                       O                76:22
                                                                                   parties
mortgage
                                                       outcome                      103:18
 80:5 100:15,18            oath                         103:20
                            53:17                                                  paying
                                                       outstanding                  100:22,23,24
              N            object                       76:7
                            72:6                                                   people
name                                                   owe                          58:22 64:5,15,19 69:20
                           objection                    71:3,8 100:7,12             70:7,10
 65:16 70:7
                            72:9,19
named                                                  owed                        percent
                           obligors                     72:25                       82:8,11,17 88:18,19
 56:25 83:17
                            78:20
Navigation                                             owned                       performed
                           Octavian                     63:21 77:23 81:15 82:5      90:3,6
 53:13 57:9 90:22,23
                            53:12 57:10,25 58:3,18      88:18 89:2,5,6,9,12
necessarily                 59:7 60:5 64:22 66:9                                   permission
                                                        90:22,24 91:2,12 94:15
 89:14 96:24                67:18 69:2,13 76:25                                     97:11
                            81:8,13,15 88:19 100:14    owner
need                                                                               person
                                                        59:25 63:20 77:18,21
 53:25 71:15 98:25         October                                                  58:24
                                                        81:16 83:2,7
                            53:11                                                  personally
Neil                                                   owners
 71:3                      offense                                                  58:14 60:25 61:6 90:20
                                                        61:20
                            54:23                                                  pick
new                                                    owns
 60:8 66:20 92:14,22,23    officer                                                  57:4
                                                        60:11 61:7 62:13 79:21,
 93:17 95:6 103:8           58:23 61:22,24              24                         place
nice                       offices                                                  95:3
 92:13                      60:24 67:11                            P               Plaintiff
noisy                      okay                                                     57:12 69:8,9 70:2,18
 95:3                       54:12 59:5,19 60:2,10      page                         81:8
                            62:17 63:24 64:20 65:10,    55:15 65:17,20 66:19



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 23 of 26

                                    MARK GATTO - 05/23/2018                                               i8
platform                   produced                    54:4,8,11,15,19 56:22      records
 92:24,25                   54:16 65:10 87:21          71:10,18 73:14 86:6         61:5
                                                       102:2
please                     proposed                                               redelivered
 57:7 83:18                 86:4 87:6                                              57:9,13
                                                                    R
plenty                     prospective                                            refer
 99:17 100:2                84:22                                                  57:2 89:13 98:11
                                                      reach
plus                       provide                     54:9,12                    reference
 93:3                       56:11 65:14                                            89:12
                                                      read
point                      provided                    88:12 92:21 101:19,20      referenced
 57:8 58:2 59:8 66:10       58:11 66:15 68:8 86:11                                 98:2
                            88:5                      reading
pool                                                   76:10 94:5                 references
 57:20,22,23 58:10 67:20   provides                                                75:25
                            66:4                      ready
portfolio                                              92:24                      referring
 84:17                     Psara                                                   57:3 68:11 81:6
                            101:13                    really
possible                                               95:2,4                     refers
 62:10                     Public                                                  101:8
                            53:4 102:12 103:7         reason
precedent                                              63:17 66:13                refi
 89:16                     purchase                                                82:21
                            66:4,8 67:14 69:10        reasonable
preceding                                              69:11 78:2 79:10,16        refinance
 97:24                     purchaser                                               75:7
                            88:12,14,16 89:19         recall
prepared                                               54:18 56:18 59:9,10        refinancing
 56:2                      purpose                     67:22 73:7 76:19 77:24      73:5 75:13 76:8,13,18,21
                            60:15,16 62:19,20,23       84:19 85:23 91:23 92:16,    79:14
present
                            63:10,15,23 64:11,19       18 93:16 94:9,11,24
 79:13                                                                            reflect
                            85:9 88:21 89:5,13         95:5,12,14 96:25 97:3,7     66:8
Presumably                                             101:24 102:3
                           put
 90:4                                                                             reflected
                            57:25                     recalled                     77:3
previously                                             53:2
                           putting
 53:3 59:6                                                                        refresh
                            57:19                     receivables                  74:9
price                                                  59:2
 66:4,9,10,14 67:15                                                               refreshes
                                        Q             receive
 69:10,11 70:3 74:25                                                               75:11
 82:22 97:10                                           58:3 99:16
                           qualify                                                registered
primarily                                             received                     59:25
                            63:13
 83:23                                                 58:5,7,8 77:2
                           QUARTARO                                               regulatory
privileged                                            rechartered                  90:12
                            53:8 55:4,10 59:14 64:8
 54:12                                                 57:14,17
                            65:2 67:24 71:12 72:8,                                Reisner
pro                         15,19 73:8 78:13 87:9     recipients                   85:21
 101:6                      92:3 95:17 101:25          66:24
                                                                                  related
probably                   question                   recollection                 68:14 86:25 90:11,12
 70:22 77:17                57:6 64:9 72:7,12 73:17    75:11                       103:18
                            74:18 83:18 88:2 97:15
proceeding                                            recommendation              relating
                            98:4 99:2
 53:19                                                 86:6 88:10                  75:12
                           questioning
process                                               record                      relevant
                            100:11
 86:2 98:23                                            53:18,24 54:7 103:14        54:17 72:13
                           questions



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 24 of 26

                                    MARK GATTO - 05/23/2018                                             i9
remaining                  return                      see                         show
 74:23                      57:18                       55:22 56:15 60:2,3          58:7
                                                        65:16,20 66:5,23 67:2,7
remember                   returned                                                showed
                                                        74:7 76:3,5 78:14 89:24
 56:15 61:11 70:20 84:12    57:24                                                   97:24 98:7
                                                        94:4 99:11 101:11
 85:24 87:16,18 92:2
                           review                                                  shows
 94:20                                                 seeing
                            86:5                                                    80:4
                                                        87:16,18 94:11
remind
                           reviews                                                 side
 53:17,22                                              seeking
                            84:22                                                   93:12
                                                        55:16 70:25
reminders
                           rich                                                    signature
 53:15                                                 seen
                            91:4                                                    65:20 73:20,25 74:2,11
                                                        55:18,21 56:3,5 58:15,18
repaid                                                                              78:11,17 96:5,6
                           Richard                      87:14
 76:9
                            65:24                                                  signed
                                                       sell
Repeat                                                                              70:25 72:11
                           right                        71:10 97:9,12 100:20
 74:18 83:18 98:4
                            54:18 56:13,18,19 57:10,                               silly
                                                       seller
rephrase                    11 64:25 67:12 70:14,24                                 100:11
                                                        67:7 88:25 89:20
 64:8 87:15                 72:3,21 73:22 75:16
                                                                                   single
                            78:22 80:7,20,21 83:9,     sellers
reporter                                                                            71:21
                            11,13,17 84:2,10,23         65:21 67:4
 53:23 103:7
                            87:13 88:2,22 98:9                                     sir
                                                       sentence
represent                   100:10 101:3,4 102:3                                    94:3
                                                        99:10
 87:20
                           roughly                                                 sitting
                                                       series
represented                 84:18                                                   69:25
                                                        55:22
 91:24 92:2
                           RPR                                                     size
                                                       set
request                     103:23                                                  84:16
                                                        60:8 63:4,23 81:25
 55:12,19 68:9,11,14,17,
                           run                          103:12                     sold
 23
                            71:19                                                   59:7 60:6 64:21 70:17
                                                       Seven
requested                                                                           71:7 73:2 75:15 97:21
                                                        91:25
 56:10                                                                              99:19,23,24 100:5
                                       S
                                                       shakes
requests                                                                           sole
                                                        53:24
 55:22                     sale                                                     89:22
                            65:15 66:10,14 68:15,16    Shamrock
reserve                                                                            somebody
                            69:2,4 70:3 72:6 73:4       56:25 59:12,25 60:6,18
 54:18,21 102:3                                                                     56:10 58:17 83:17
                            74:15,19,25 82:22 96:21     61:8,15,16,18,20,23
respect                     99:16                       62:3,9,13,19 63:9 67:21    sorry
 89:20 90:7                                             77:22,23 78:20,21 79:12,    66:9 69:9 79:22 85:18
                           satisfied                    13,17,20,23,25 82:15
responded                   89:21                       83:5
                                                                                   sort
 68:19                                                                              80:24 81:17
                           says                        sheet
responds                    66:12 74:8 75:3,12 77:9     86:23 87:22 88:3,11
                                                                                   sounds
 68:7                       79:7 88:12,16 89:2                                      57:11 59:13 78:2 79:16
                                                        94:10 97:25 98:7
                            92:13,21 93:12                                          84:2,10
response                                               Shell
 68:13                     Schedule                     93:4
                                                                                   sources
                            78:7,19                                                 93:12
responsive                                             shipping
 68:17                     Sebile                       57:20 64:2 69:21 83:12,
                                                                                   Space
                            83:24                                                   101:14
restaurant                                              15 84:13,17 93:5 101:14
 95:3                      second                      Shorthand                   speak
                            55:12,15 65:19,21 66:18                                 54:10 57:7 63:18
result                                                  103:6
 89:22                      68:9,12 93:6



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
        Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 25 of 26

                                      MARK GATTO - 05/23/2018                                           i10
special                     subsequently                terms                        9,18,19,21,25 87:7,22
 60:15,16 62:19,20,23        54:16                       55:24 86:2 88:15            90:7 92:14 95:13
 63:10,15,23 64:11,19
                            subsidiary                  testified                   transactions
 85:9 88:20 89:5,13
                             89:3,5,10,12                53:5 59:6 80:17             58:25 63:16 69:21 84:23
specific                                                                             90:10
                            substance                   testimony
 81:2 95:13
                             54:9 56:21                  54:25 103:14               transfer
specifically                                                                         67:19
                            suez                        thank
 55:20 59:3 61:11 65:9
                             98:7                        55:3,10 63:14 101:25       transferred
 69:12 70:8,9 79:15 84:19
                                                                                     96:13 99:8
 93:20 95:14                suezmax                     thereof
                             93:3,19,23                  89:3,10,12                 treated
spending
                                                                                     76:23 77:3
 95:15                      summary                     thing
                             87:2 88:9                   88:4                       trip
SPES
                                                                                     54:6
 64:2 96:14                 supposed                    things
                             88:15                       59:24 81:5,24 90:13 95:9   true
ST
                                                         101:2                       96:20 103:13
 93:4                       sure
                             56:9 58:5,20 60:17         think                       try
staff
                             61:16,21 62:15 69:19        54:17 63:19 64:17 71:20     53:19
 83:22,23
                             72:21 75:3 85:21 95:8       77:5 80:4,16 84:5 91:10
                                                                                    Turkish
standard                                                 97:9
                            sworn                                                    91:4
 55:19
                             53:3 102:8 103:12          third
                                                                                    turn
start                                                    89:18 92:8
                                                                                     65:19 73:23 96:2
 79:22
                                          T             thought
                                                                                    two
started                                                  92:13 101:7
                                                                                     77:6 81:4,5 93:4
 55:5                       take                        three
                             54:23 72:24 73:12 94:6,7                               typed
starts                                                   85:24
                                                                                     55:24
 88:20 93:9                 talk                        time
                             56:19 71:16                                            types
State                                                    53:16 56:16 66:16 69:15
                                                                                     58:25
 103:7                      talking                      71:10 73:3,7 74:11 80:12
                             70:11 81:3                  83:9,12,15,19 84:2,6,14    typically
statement
                                                         85:20 87:19 94:6,16         86:23 88:7
 58:11                      tankers                      95:16 101:24
States                       93:19 96:15 98:8
                                                        title                                     U
 101:9                      target                       91:20
Stena                        92:23
                                                        Tobias                      U.S.
 57:22,23 58:10 67:20       team                                                     74:8
                                                         83:17,20 92:12,13 94:22
STEPHEN                      84:14 86:7
                                                        today                       ultimate
 103:6,23                   tell                                                     61:20 77:18,21 81:16
                                                         54:25 57:2 69:25
structure                    88:13 98:17 100:25
                                                        told                        ultimately
 77:25 82:3 90:15,18        telling                                                  86:19 91:14,15
                                                         98:15 100:6
stuff                        100:3
                                                        top                         Um-hum
 71:4                       ten                                                      60:4
                                                         69:22 74:8
stupid                       93:23 94:15 96:21 97:23
                                                        touch                       Un-hunh
 71:10                       98:2
                                                         72:16                       58:16
Subscribed                  term
                                                        transaction                 unclear
 102:8                       75:22,25 77:7 86:23
                                                         60:8 64:22 67:23 70:9,12    54:5 56:5 57:7
                             87:22 88:3,11 94:10
                             97:25 98:6                  77:25 85:10,11,13 86:7,



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
       Case 1:19-cv-05065-JMF Document 13-17 Filed 06/11/19 Page 26 of 26

                                     MARK GATTO - 05/23/2018                  i11
underlying                  vessels
 83:10                       69:15 72:6 91:9,12,18,21              Y
                             93:22,23 94:15 96:14,22
underneath
                             97:6,12,20,24 98:2,6,10    years
 97:12
                             99:8,18,22 100:15           91:25
understand
                            view                        York
 75:6 79:6,9 84:21 91:8
                             66:10                       103:8
 95:11 97:4,14,23 98:5,22
                            vote                        You'll
understanding
                             86:8                        59:23
 62:22 63:2,10 68:18,22
 74:17,21 75:9 88:14                                    you're
 90:17,21 91:2,6,11 94:14               W                56:13 72:21 101:3
understood                                              you've
 80:23,24 91:19             want
                                                         54:10 56:3,4 82:18
                             54:21 71:12 94:4
United
 101:9                      wanted
                             53:14
universe
 70:11                      waste
                             71:9
upper
 73:25                      way
                             54:6 103:20
use
 63:18 64:2,11,17,18        Webb
 92:23                       65:24,25

uses                        what's
 86:20                       61:17 63:2 66:15 72:8
                             86:15 99:13
utilize
 64:19                      who's
                             83:7 100:23,24

            V               wholly
                             77:23 89:2,4,6,9,12
vehicle                     witness
 62:21,24                    53:2 78:16 103:11,15
venture                     word
 92:23                       71:13
ventures                    work
 61:13                       57:25 58:4 64:13
verbally                    worry
 53:23                       56:17 71:20
Verified                    worth
 70:25 72:5,11,13,17         99:22
vessel                      write
 56:23 57:2,3,10,13,20,24    68:23
 58:12 59:7 60:6,9 64:21
                            writing
 65:15,16 66:11 67:19
                             86:11,12,14
 68:15,16,25 69:16 70:17
 71:7,11 73:2,5 74:15,19,   wrote
 23 75:15 80:5,10,15         55:25
 82:7,25 89:21 100:2



             Epiq Court Reporting Solutions - New York
1-800-325-3376                                   www.deposition.com
